14

[5

16

20

21

22

23

24

25

26

27

28

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 1 of 59

Harris L. Winns

San, Jose CA. ‘

Plaintiff, Pro Se _ OLERK. US. DISTRICT &
Cnited States District Court For pe ab Gene
the Jorthern District of Caltfornia

@Oakland Division {
ee OLS 9 ct.

HARRIS L. WINNS
Plaintiff, an Individual

vs.
EXELA ENTERPRISE
SOLUTIONS, INC.
Business Process Automation,
and DOES 1-140 Defendants

a

SEP 24 2020

C 20-06%
Case No.:
Complaint for Damages arising from - 1)
Discrimination in Violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§§
2000e-et seq. unlawful employment practices,
2000e-3(a) retaliation, 2000e-2(m) “motivating
factor”, 2)Section 1981 (a) same rights as
enjoyed by white citizens, (c) protected
against nongovernmental discrimination or
impairment, “But-for” causation of injury,
3)Section 1985(2)(3) Intimidation, hindering
and conspiracy, no state action required,
economic bias 4) Ledbetter Fair Pay Act of
2009 — 29 USC § 206(d)(1)pay rate
discrimination by sex, 5) 42 U.S.C. § 2000e-5
(e)(3)(A) each paycheck is discriminatory,
statute of limitations begins anew 6)
Discrimination CA. Gov’t Code § 11135(a); 7)
Intentional Infliction of Emotional Distress;
Hostile Work Environment; 8) Retaliation
CA. Labor Code 1102.5(b) and Harassment
CA. FEHA § 12940 (h)(j), 9) California’s Equal
Pay Act Labor Code §§ 1197.5 and 432.3 10)
Constitutional Violation of Due Process; 11)
Defamation (libel or slander) Cal. Civ. Code
§ 44; see also id. §§ 45-46.

 

 

 

 

Federal Questions:

1) Whether or not the EEOC, a federal agency charged with enforcing civil rights laws
against workplace discrimination, including “invidious” acts, could arbitrarily ignore or
eschew the same civil rights laws at the very core of its duties?

FEDERAL QUESTIONS

WINNS V. EXELA INC.
TITLE VH — DEFAMATION - HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

1

FILED °F

QURT Ny,
FORNIA

LB

62

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 2 of 59

2) Whether or not the EEOC could arbitrarily fail to interview Plaintiff's witnesses for
further testimonial evidence favorable to the Plaintiff?

3) Whether or not the EEOC could refuse to investigate retaliatory incidents, including one
event (retaliatory investigation that was pretextual and defective) that was also averred
through text, by the State of California Labor Commission's audio recording as well?

4) Whether or not the EEOC could arbitrarily allow Defendant Exela Inc. to submit
insufficient reasoning for their clearly retaliatory conduct as a defense, in order to defeat
a robust prima face case?

5) Whether or not the EEOC’s ignoring or denying of Plaintiff Winns’ prima facie case to
move forward at the Administrative level, was by and in of itself discriminatory?

6) Whether the EEOC failed to utilize its subpoena authority by submitting an application
to the District court U.S.C. §161 (2), and 29 C.F.R. §1601.16 for the production of
documentation or records from Defendant Exela Inc., that in all likelihood, would’ve
reflected unfavorably on the party refusing to provide the requested information was
also bias and “invidiously” discriminatory to Plaintiff Winns’ detriment?

7) Whether the EEOC intentionally turned a blind eye to (“[Racial or ethnic} imbalance is
often a telltale sign of purposeful discrimination.” See Diaz v. Am. Tel., (9" Cir. 1985).
Defendant Exela has failed to either hire or promote at least one, so-called African
American to a management, supervisory or even a Lead position.

8) Whether the EEOC could arbitrarily shun the shifting burden of the McDonnell Douglas
Corp’s framework and subsequently terminate the Plaintiff’s submitted charges that
undoubtedly comported with the tenants of a prima facie case, including heightened
pleadings of plausibility and context specific requirements?

(The Plaintiff's Dismissal and Notice of Rights letter was signed by an EEOC personnel on July
21*, 2020. However, the Notice of Rights letter was received by the Plaintiff on July 23"4, 2020.)

JURISDICTION AND VENUE
2. This Court has jurisdiction over the subject matter and parties pursuant to 28 U.S.C. § 1331,
as this case involves questions of federal law. This Court also has jurisdiction pursuant to 28
U.S.C. § 1343 because Plaintiff seeks damages for violation of his civil rights. Even though all of
the events giving rise to Plaintiff Winns’ claims occurred at the business of Exela Inc., which is
physically located in the City of Milpitas, CA., but geographically situated within Santa Clara
County, CA.
3. However, the Oakland Division venue is proper here because in “the interest of justice,” it
comports with 28 USC §1404(a) and Local Rule 3-2(h) and the Oakland Division is situated

2

WINNS V. EXELA INC.
TITLE VI - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 3 of 59

within California’s Northern District as well. Additionally, Defendant Exela Inc’s Global
Headquarters is located at 2701 E. Grauwyler Road Irving, TX. 75061.

4. Ina previous case against another party, San Jose Division Judge Harold R Lloyd clearly

erred, dabbled in his own philosophy as opposed to adhering to the statutes and transferred My

Winns’ case under 28 USC § 1631 to the Federal Circuit Court of Appeals, when he clearly had
no authority to do so, in blatant violation of anti-discrimination elements. 5 USC §7702(a)(1).
Here, the Plaintiff respectfully digress. (See attached motion for further explanation regarding an
intra-district transfer)

NATURE OF THE ACTION AND
SYNOPSIS OF THE ISSUES PRESENTED
5. I, Harris Lee Winns, (hereafter,~ Plaintiff- ), Customer Service Associate/Driver at Exela

Inc., a member of a protected group (Indigenous/Santee Indian) ancestry, or so-called African
American, which is in fact, a misnomer), bring this action before the United States District Court
Northern District of California, in the City of Oakland, CA. The Plaintiff brings this multi-
pronged action due to violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§§§§

2000e-2 et seq 2000e-3(a).2000e-2(m); violation of the Ledbetter Fair Pay Act of 2009 29 USC §
206(d)(1) ; Intentional Infliction of Emotional Distress; Violation of California’s discriminatory
laws, California’s. FEHA 12940 (h)(j); 42 USC § 1985(3) conspiracy, no government or state
action required; 42 USC § 1981” but for” causation, his Indigenous race/ancestry; “invidious”
discrimination and retaliatory harassment in clear and willful violation of California’s Fair
Employment and Housing Authority (FEHA) statutes and intentional violation of the State of
California’s Equal Pay Act § 1197.5, inter alia.

PETITIONER WINNS’
PRIMA FACIE CASE
6. In order for a Complainant or in the alternative, a Plaintiff to successfully present a Prima

Facie case, a trier of facts must be presented to the investigatory authority at the initial stage of
the case. The Plaintiff must establish a prima facie case under either discrimination based upon

race; sex or a retaliation theory. See Earl, 658 F.3d at 1112; Stegall v. Citadel Broad Co., 350 F.3d

3
WINNS V. EXELA INC.
TITLE VII - DEFAMATION ~ HARASSMENT — RETALIATION — HOSTILE WORK ENVIRONMENT

F

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 4 of 59

1061, 1065-66 (9th Cir. 2003). If the Complainant establishes a prima facie case, there is a
“presumption of discrimination.” Reid v. Google, Inc., 50 Cal. 4th 512, 520 n.2 (2010); Yanowitz v.
L'Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005); see also Nidds v. Schindler Elevator Corp., 113 F.3d
912, 917 (9th Cir. 1996).

7. Here, Petitioner Winns is in fact (1) Indigenous American race/ancestry (Santee Indian),
commonly referred to as African-American, is of a protected class in accordance with Title VII;
(i) the Petitioner was treated differently and subsequently complained to Exela Inc.’s so-called
Ethics Dept. with regards to racial mistreatment and harassment on numerous occasions that
were “invidious” and mean spirited as well; (2) Exela Inc., the employer, subjected Mr. Winns
to adverse employment decisions, (i) Exela Inc. committed malice against Mr. Winns when he
was placed under a defamatory and retaliatory investigation without notification in violation of
Defendant Exela stipulated policy and thereby, deprived him of his Due Process Clause from a
Constitutional angle; administratively at the EEOC and at the company level as well; (ii)
unexplained ADP/Timesheet discrepancies. Both of these employment or personnel decisions
are procedurally in error or a clear deviation from the norm and/or stated policies; (3) Exela Inc.
has failed to implement a standard compensation framework, and thus, it also appears that
Exela Inc. has resorted to an arbitrary compensation scheme instead, for more easy
manipulation of pay rates, depending upon race, sex and favoritism; and as such, Defendant
Exela Inc. has materially affected the terms or conditions of the Petitioner’s employment; (4)
The second compensation issue here, is that Defendant Exela Inc. failed to give Plaintiff Winns a
measly one-dollar($1) raise after ninety (90) days of continuous employment as promised
within the text of job announcement. (Exhibit D) Interestingly enough, other employees
similarly situated, but extraneous to the Petitioner’s protected class did receive an increase in
pay after ninety days of employment, and thus, were treated differently and more favorably. (5)
An intentional or negligent infliction of emotional distress claim against Exela Inc. due to a
phantom “investigation”, either to induce duress and in addition to “intimidate” Mr. Winns. 42

USC 1985(2). (6) Defamation of Mr. Winns’ character by placing him under a retaliatory

4
WINNS V. EXELA INC.
TITLE VII - DEFAMATION —- HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 5 of 59

investigation, due to filing a complaint with California’s Labor Commission and “because he
(Mr. Winns] had opposed an unlawful employment practice or made a [Title VII/race/ancestry]
charge.”42 USC § 2000e-3(a) and judging by Exela’s retaliatory response, thereby gave even
more credence that Mr. Winns’ Indigenous race, ancestry; or alternatively, so-called African
American was in fact a “motivating factor”. 42 USC 2000e-2(m), regarding the actions and
inactions that agents Cherine Morris, HR Business Partner, Betty Smith, HR Business Partner
and Brian Johnson, Service Delivery Manager took on behalf of Defendant Exela Inc., (7) The
leading factor here was “but for” causation of injury due to his Indigenous race/ancestry 42 USC
Section § 1981, the Plaintiff “shall have the same right in every State and Territory . . . to make
and enforce contracts . . . as is enjoyed by white citizens”; which are even “protected against
nongovernmental discrimination,”; (8) Once again, as it relates to compensation, Defendant
Exela Inc. took another adverse employment action against Petitioner Winns by failing to give
an additional $1.00 increase to his hourly rate of pay as announced and promised through the
job description for the vacancy in question, for completing the first ninety [90] days of
employment. Others similarly situated, did in fact receive an increase in their hourly rate of pay
(9) there is a casual link between the protected activity (numerous complaints to Exela
Inc./Novitex’s Ethics Dept.) under Title VII regarding racial disparate treatment and outright
horrible, retaliatory conduct of Exela Inc. through agents in leadership positions as well.
Namely, .. Brian Johnson, Cherine Morris and Betty Smith. Moreover, others similarly situated
outside of Plaintiff Winns’ protected class were treated more favorably. Chuang v. Univ. of Cal.
Davis, 225 F.3d 1115, 1123 (9th Cir. 2000). (Note: The retaliatory timesheet discrepancies have been
resolved via compensation;. Nonetheless, it was still an adverse employment decision that Exela Inc.
committed upon their own volition, to the detriment of Mr. Winns).

8. Here, Manager Brian Johnson, an agent of Exela Inc., has materially altered the terms and
conditions of employment through his retaliatory conduct. Additionally, HR Business Partner
Cherine Morris has acquiesced in her capacity at certain times, to cease the unabated

harassment and retaliation to target Plaintiff Winns. Moreover, HR Business Partner Betty

5
WINNS V. EXELA INC.
TITLE VH - DEFAMATION - HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 6 of 59

Smith, failed to complete her supposed investigation regarding Petitioner Winns’ equal pay
claims.

THE SHIFTING BURDEN OF
MCDONNEL DOUGLAS CORP.
9. Under the burden shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802-803 (1973), Winns had the burden of first establishing a prima facie case of
discrimination. Exela, Inc., then had the burden of producing evidence of a legitimate non-
discriminatory reason for their adverse action(s), and if Exela Inc., were successful, the burden
shifted back to Winns to “prove by a preponderance of the evidence that the legitimate reasons
offered by the defendant were not its true reasons, but were a pretext for discrimination.” Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (internal quotation marks omitted); see
also Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008); Guz v. Bechtel Nat'l, Inc.,
8 P.3d 1089, 1113 (2000).

10. Interestingly enough, the EEOC accepted Exela Inc’s submitted “position statement,”
which was hollow and did not provide a light that would’ve illuminated their reasoning or in
the alternative, the Defendant clearly failed the shifting burden test of McDonnell Douglass and
therefore, was unsuccessful in terms of articulating a legitimate, nondiscriminatory reason for
the adverse actions taken against Plaintiff Winns.

THE EEOC FAILED MISERABLY TO DEVELOP
IMPARTIAL AND FACTUAL RECORDS
11. Chapter 6 of the EEOC’s Management Directive 110, “prescribes the Equal Employment

Opportunity Commission's standards for impartiality and appropriateness in factual findings
on formal complaints of discrimination. Additionally, and more to the point, pursuant to 29

CFR § 1614.108(b) “the agency (EEOC), shall develop an impartial and appropriate factual

record upon which to make findings on the claims raised by the written complaint. An

 

appropriate factual record is one that allows a reasonable fact finder to draw conclusions as to

whether discrimination occurred.”

6
WINNS V. EXELA INC.
TITLE VU - DEFAMATION ~ HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 7 of 59

12. Moreover, even while the EEOC failed to follow their own Management Directive and in
addition to ignoring their online, published guidelines relative to conducting
investigations. The enforcement guideline states in one pertinent part under the headline of;
Framework for Investigations and Conciliations: “In investigations, EEOC's role is to gather
facts to objectively determine whether there is reasonable cause to believe that discrimination
occurred.”

13. But here, the EEOC willingly chose to do just the opposite of what’s stated here relative to
Plaintiff Winns. It appears that the EEOC selectively or arbitrarily chooses when to vigorously
pursue the truth as a fact-finder while conducting an investigation. Here, this is the belief of
Plaintiff due to the obvious ignoring of submitted evidence of discriminatory conduct
perpetrated by Exela Inc.
14. The primary pieces of evidence of Defendant Exela discriminating against the Petitioner is|
of a voice recording by a California’s Labor Commission personnel stating that Mr. Winns was
under investigation at work; the failure of the EEOC to compel Defendant Exela Inc. to produce
a (Labor Code 432.3(c)) as a matter of State law and the refusal of the EEOC to interview two co-
workers that were at all times, who willing and readily available to provide testimonial]
evidence that discrimination in the form of harassment did in fact occur, amongst other low
levels or frequent incidents of embarrassing pettiness and slights, openly committed by the
Defendants that the Plaintiff refuses to dignify here. The only effect experienced by Mr. Winns
in regards to the Defendant’s collective of minutiae conduct, was that it somewhat on
intermittently disturbed the Plaintiff's olfactory nerve.

EEQOC’s INITIAL THREAT

OF DISMISSAL (4.7.2020)
15. On April 7'*, 2020, the EEOC’s Investigator Lisa Fung stated the following as it pertained to}

Mr. Winns’ case, in most pertinent part:
“However, based on the evidence obtained and carefully reviewed in your

case, there is no indication that further investigation of your charge would lead to

a different outcome. My recommended disposition of this matter will now be

7
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 8 of 59

forwarded for internal management review. If EEOC management concurs with my
recommendation after final review, our office will be terminating its investigation into your

allegations and your charge will be dismissed.” Lisa Fung, EEOC Investigator

THE EEOC’s DISMISSAL OF PETITIONER’S CASE
WITHOUT EVEN INTERVIEWING
READILY AVAILABLE WITNESSES
16. Interestingly enough, on June 23", of 2020, Mr. Winns received the EEOC’s second

decision regarding his case. The letter stated the following in most relevant part:

“Based upon an analysis of your charge, the EEOC’ is terminating its investigation into your
allegations and is dismissing your charge. Therefore, under our Priority Charge Handling
Procedures, we focus our limited resources on those charges in which we believe a
violation of the laws enforced by the EEOC can be established. However, there is no indication
that further investigation of your charge would lead to a different outcome.”-

Lisa Fung, EEOC Decision Letter dated 7.21.2020
SURPASSING PLAUSIBILITY AND
MEETING CONTEXT SPECIFIC REQUIREMENTS
THROUGH EVIDENTIARY ATTACHMENTS

17. “Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). “First, a claim has "facial plausibility" when the plaintiff pleads "factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. This "plausibility" standard is "not akin to a ‘probability requirement,’
but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.Second,
determining whether a complaint states a plausible claim is context-specific, requiring the
reviewing court to draw on its experience and common sense. Id., at 556, 127 S.Ct. 1955.

ADVERSE EMPLOYMENT DECISION
18. The U.S. Supreme Court had this to say regarding adverse employment decisions:

In Burlington Northern & Santa Fe Railway Co. v. White (2006), “We refer to reactions of a

reasonable employee because we believe that the provision’s standard for judging harm must

8
WINNS V. EXELA INC.
TITLE VII —- DEFAMATION — HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 9 of 59

be objective. An objective standard is judicially administrable. It avoids the uncertainties and
unfair discrepancies that can plague a judicial effort to determine a plaintiff's unusual subjective
feelings.”
19. “We have emphasized the need for objective standards in other Title VII contexts, and
those same concerns animate our decision here. See, e.g., Suders, 542 U. S., at 141 (constructive
discharge doctrine); Harris v. Forklift Systems, Inc., 510 U. S. 17, 21 (1993) (hostile work
environment doctrine). We phrase the standard in general terms because the significance of any
given act of retaliation will often depend upon the particular circumstances.”

20. In other words, each case carries its own adverse employment uniqueness; distinctiveness
or particulars, and therefore, aren’t hemmed in or constrained by the rigidity of preset protocols

SYNOPSIS OF EVIDENTIARY ATTACHMENTS
21. EXHIBIT A
Brian Johnson Refused to Produce Exela’s
Pay Scale as Required State by Law — Labor Code 432.3 (c)
On Nov. 27th, 2018, I requested of Brian Johnson the company’s pay scale. As expected,
Brian simply refused to grant my simple request and never responded whatsoever. However,
pursuant to California Labor Code 432.3 (c) mandates the following:

“An employer, upon reasonable request, shall provide the pay scale for a position to an
applicant applying for employment. For purposes of this section, “pay scale” means a salary or
hourly wage range. For purposes of this section “reasonable request” means a request made
after an applicant has completed an initial interview with the employer.”

Here, the word “shall” denotes in essence that an employer must perform a certain function or
duty owed to the employee and the availability of an option to do otherwise does not exist. The
action taken here by Brian and by extension, Exela Inc., is incongruent with the company’s own
written policy.

22. EXHIBIT B

Brian Johnson Failed to give a Coherent

Explanation Regarding ADP/Timesheet Discrepancies

Brian Johnson, Service Delivery Manager, Cherine Morris, HR Business Partner and Betty
Smith, HR Business Partner were confronted by the Petitioner via email on Nov. 7th, 2019, in
regards to his recently uncovered ADP/Timesheet discrepancies.

On Nov. 8th, 2019, Brian’ s told me in his office, when referring to my timesheet and that it
9
WINNS V. EXELA INC.
TITLE VI - DEFAMATION - HARASSMENT - RETALIATION ~ HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 10 of 59

displayed that I was slotted for merely 35:00 per week as opposed to 40:00 hours per week, he
replied, “that doesn’t mean anything.” Brian’s non-expert explanation was wholly insufficient.
The Petitioner’s weekly hours are calculated at 35:00 hours. However, other co-worker’s who
were gracious enough to allow me to view timesheet, displayed that their weekly hours are
being calculated at 37:5 hours per week. But yet, Brian nonchalantly states that this “doesn’t
mean anything” as opposed to having me assured by someone that’s certified or qualified in the
usage of ADP’s application will provide him with the answers to my question. Moreover, Brian
also expressed that some of the discrepancies were “due to ADP’s server migration to another
server.” However, conducting a little research revealed that what Brian stated was in fact,
impossible.

The server migration took place on July 22nd, 2019 as highlighted by Brian’s email below
(exhibit E). The email’s subject line read: “RE: 7/22/2019 REMINDER — PAYROLL RELATED —
URGENT - PLEASEREAD IMMEDIATELY (Attachments: Novitex/PayrollSystemMigration)

Additionally, the Petitioner’s “clock in” and “clock out” hours were mysteriously changed
from”4:30pm” to “3:30pm” on Monday June 6th, 2019. This is approximately 1 4% months prior
to the date that Brian Johnson claimed that the ADP server migration took place. Brian has
failed miserably to follow the established guidelines as already written, and thus by extension,
to conceal his true intentions.

And since the Petitioner still haven't received an admirable response from neither one of the
managers mentioned above concerning ADP discrepancies, well then, it is undoubtedly a
reasonable position for Mr. Winns to presume that Brian’s actions were perhaps done so witha
nefarious objective and calculated to the Petitioner’s monetary detriment, just as it may be with
others similarly situated as well.

In stark contrast, Exela’s Employee Handbook states the following regarding “Timekeeping” on
page #34:"The company complies with all applicable laws that require the company to maintain
records of the hours worked by employees. Accurately recording time worked is the
responsibility of all non-exempt employees.” (Exhibit F)

23. EXHIBIT C

Mr. Winns Suffered Emotional Distress due to

Exela Conducting a Secret Investigation Targeting Him

On Sept. 5%, 20129, Petitioner Winns was informed by a personnel from California’s Labor
Commissioner’s Office that he was under some type of investigation by his employer, Exela.
The Complainant suffered through many nights without sleep after finding out that he was
under investigation for reasons unbeknownst to him.

10
WINNS V. EXELA INC,
TITLE VII —- DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 11 of 59

Again, in stark contrast, Exela’s Employee Handbook states the following regarding
“Investigation Procedures”on page #9: “Upon receiving a complain, the Company will
promptly conduct a fair and thorough investigation into the facts and circumstances of any
claim of a violation of this policy or our Equal Employment Opportunity Policy to ensure due

process for all parties.” (Exhibit G)

Additionally, on or about or during the months of September and October, Cisco's security
service provider, G4S, had Mr. Winns under continuous surveillance on almost a daily basis at
Building Q. Sometimes there were more than two security personnel at this building. In the past
there were always only one security personnel.

On two separate occasions during the timeframe mentioned above, after making some
deliveries, and as I was exiting Building Q’s parking lot, a white/Caucasian male followed me
out of the parking lot. A right was made on N. First St. The Petitioner then made a u-turn at Rio
Robles. Now headed Southbound on N. First Street, Cisco’s supposed security provider, G4S,
was still following him. Mr. Winns then made a right-turn on Tasman, now headed east. Only
then did Cisco’s security services continued driving South on N. First Street.

Moreover, prior to the security incident above, a security officer who appeared to be middle age
white/Caucasian female, albeit unknown, was seen walking around Cisco’s Sycamore Drive
building. Mr. Winns believes that she was a manager because the Petitioner never saw her
patrolling Cisco’s campus as it is with lower level security personnel. He is unsure if the
security personnel in question spoke to Brian Johnson but, it is most certainly possible.

In light of the grossly inadequate investigation conducted by Exela Inc. targeting Mr. Winns, the
Petitioner has been deprived of the Procedural Due Clause expressed in the US Constitution;
the EEOC’s investigative procedures and within Defendant Exela Inc’s written policies as well,
as it pertains to investigations.

24. EXHIBIT D

Customer Service Associate

Job Description

The attached job description clearly states the following: “Compensation will start around
$15.00 per hour and candidates who successfully complete their first 90 days of employment
will also be given an additional $1.00 increase to their hourly rate.”

Again, Exela Inc. and the EEOC have deviated from normal procedures when it comes to
dealing fairly with Indigenous people, more commonly or colloquially referred to as African
American. Brian, and by extension Exela has refused to honor what’s stipulated within their
own job description due to my race, Indigenous American (Santee Indian), commonly referred

to as either Black, which is simply a color or even African American.
1
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

¥

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 12 of 59

25. EXHIBIT E

An email from Brian Johnson explaining

the ADP server migration to another server/ Potential Cover-up of wrongdoing

The email’s subject line stated the following: RE: 7/22/2019 REMINDER — PAYROLL RELATED
— URGENT — PLEASEREAD IMMEDIATELY (Attachments: Novitex/PayrollSystemMigration)
Here, Brian was clearly being dishonest regarding his explanation to me regarding his attempt
to explain Mr. Winns’ ADP discrepancies. It appears that Brian was attempting to conceal some
type of action or manipulation of this application that he took upon his own volition, by telling
me something that simply isn’t truthful. Once again, Manager Brian Johnson’s conduct has
reaffirmed Exela Inc’s intentional discriminatory patterns.

Ata minimum, my weekly accrued hours resting at 35:00 hours per week as opposed to 37:5 as
it with other employees, means at this rate, at least my vacation hours are in fact accruing at a
slower pace. Therefore, Exela Inc. must precisely account for these deduction of vacation hours
that should’ve been accrued over the past two and a half years had it not been for the
intentional manipulation of the ADP software by Brian Johnson without meaningful
explanation.

26. EXHIBIT F

Timekeeping Policy

“Time worked is the time spent on the job performing assigned duties. Altering, falsifying of an
employee’s time record may result in corrective action up to and including termination.”

27. EXHIBIT G

Investigation Procedures

“Upon receiving a complain, the Company will promptly conduct a fair and thorough
investigation into the facts and circumstances of any claim of a violation of this policy or our

Equal Employment Opportunity Policy to ensure due process for all parties.”

28. EXHIBIT H

Labor Commissioner’s Case Closure

Encouraged Petitioner to File Suit Regarding Retaliation

“While your case has been closed [self withdrawal] with this office, you are advised that you
may be able to bring an action against the employer in civil court to pursue your retaliation
claim. You may wish to consult an attorney to determine your rights and the deadlines for filing}
a civil action.” — Alejandro Cortez, Industrial Relations Rep., Calif. Labor Commission 9.9.2019

CISCO’S SUPPOSED HOLIDAY

SHUTDOWN of 2017
12
WINNS V. EXELA INC.
TITLE VI - DEFAMATION ~ HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 13 of 59

29. Furthermore, the EEOC apparently also accepted Exela’s naked assertion or claim that they;
were only be in need of a “skeleton crew” for the shutdown in question, simply isn’t true. I was
told personally, ... again, by Brian Johnson that there was an impending shutdown. As I’ve
shown above, Brian’s statements and by extension, Exela’s testimonial position should be taken
as if it was simply a grain salt.

The Petitioner was about to experience my first shutdown at Exela in 2017 and weren’t sure
how exactly Exela Inc. went about the business of a shutdown. I was merely told that here
would be a “shutdown in the mailroom” by Brian sometime early in December 2017.

Mr. Winns was totally unaware that Brian was utilizing Jose Martinez Leon Guerrero, as a
backup. Additionally, Jose had only been with the company a few months at the time and
unbeknownst to the Petitioner, was performing Winns’ tasks for the second half of his shift.

Mr. Winns was never given or offered the opportunity to work the entire shift. And as Exela Ing
averred via the EEOC the following statement: “Records shows that you worked and used
vacation time during the holidays.” Also, the Petitioner never stated that he didn’t work. Mr.
Winns merely stated that Brian reduced his work hours in favor of Jose without offering Mr.

Winns the opportunity to work his entire shift. Clearly, and again, this was purposeful and
retaliatory discrimination on the part of Brian.

Therefore, Brian, retaliated against the Petitioner by reducing his work hours because Mr.

Winns filed a complaint against him with Exela Inc’s supposed internal Ethics Dept. either a
month or two earlier. Again and again, it seems as though the EEOC failed to conduct even as
much as a cursory review to reveal what actually took place and to expose why Manager Brian
Johnson did what he did.

30. In response to Cisco’s 2017 s December “shutdown”, according to Manager Brian Johnson,
Exela’s representative contends the following in support: “Indeed, Mr. Winns’ time records
clearly reflect that he worked hours on December 26, 27 and 28.Based upon the foregoing, Mr.
Winns’ allegation that Mr. Johnson retaliated against Mr. Winns is nonsensical and plainly false,
31. Clearly, Exela’s representative appears to have miscomprehended what the Petitioner
wrote, perhaps intentionally, concerning the December 2017 “shutdown” as told to Mr. Winns
by Manager Brian Johnson himself. And as the Plaintiff has already explained above, Brian

seems to experience periodic difficulty when it comes to speaking the truth. However, and once

13
WINNS V. EXELA INC.
TITLE Vil - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 14 of 59

again, Brian Johnson told the Petitioner that Cisco would be “shutdown” on the days
mentioned above. Brian never offered Petitioner Winns the opportunity to work the full shift as
he should have. This easily explains why Mr. Winns submitted vacation hours in lieu of
working the entire shift. Shortly thereafter, Plaintiff Winns was told by another employee that
Jose Guererro was completing the mail-run duties in the latter portion of the shift. And again,
Brian retaliated against the Plaintiff due to him filing a complaint against him with Exela’s so-
called Ethics Department approximately a month or two earlier. And thus, in December of 2017,
Brian Johnson retaliated by reducing Mr. Winns’ work hours.

32. And therefore, Mr. Winns greatly resent the “nonsensical and plainly false” assertion
made by Exela’s representative. To me, these comments alone are evident signs of either
frustration or desperation perhaps both are applicable here, to cause confusion.

EXELA INC. AND THE
EEOC’s NAKED ASSERTIONS
30. Moreover, the EEOC acceptance of Exela’s naked testimony should be back up with some

type of documented qualification (email; memo).This naked embracement of Exela’s empty
assertions by the EEOC is simply unacceptable. Interestingly enough, the EEOC further asserts
the following: “In order to prove you were not earning the same wage increases due to your sex]
male, and the EPA, you would need to provide evidence showing you that you earned less
wage increases than female comparators, who were in the same job title.” Well, Petitioner
Winns can only prove this without a shadow of doubt if Brian Johnson and/or Exela Enterprise
would release the company’s “pay scale” as mandated by EPA. (Labor Code 432.3(c)
Furthermore, and admittedly, the nameless Attorney representing Exela Enterprise stated on
page #5 of the Respondent’s Position Statement, states the following: “Ms. Clemente $17.66 per
hour.”

Even if we didn’t perform the same work, California’s EPA states that “mental and physical
exertion must be accounted for. This also includes “hazardous environments” as well.

Moreover, Mr. Winns has reason to believe that Ms. Clemente was earning even more than

14
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 15 of 59

what’s mentioned above. Again, it’s imperative that the EEOC interview the Petitioner’s

witnesses for further testimonial evidence.

CALIFORNIA EQUAL PAY ACT -
LABOR CODES §§ 1197.5 - 432.3 / 29 USC §206(d)

31. In most relevant part, California EPA states the following:

Calif. Labor Code § 1197.5 (a) An employer shall not pay any of its employees at wage rates less
than the rates paid to employees of the opposite sex for substantially similar work, when

viewed as a composite of skill, effort, and responsibility, and performed under similar working
conditions, except where the employer demonstrates: (1) The wage differential is based upon
one or more of the following factors: (A) A seniority system. (B) A merit system. (C) A system
that measures earnings by quantity or quality of production.

32. Even more awkward, within Exela’s “position statement”; their representative, did in fact
correctly allude to the text of California’s Equal Pay framework, that in order to defeat an equal
pay complaint. But yet, within the same vein, Exela’s unsound position concerning equal pay
clearly failed to demonstrate whether they have implemented such a framework to justify the
pay disparity between the Petitioner and his female comparator. Therefore, since the
Defendant's representative is unable to show or display, “(i) a seniority system; (ii) a merit
system; (iii) a system which measures earnings by quantity or quality of production; or (iv) a
“differential based on any other factor other than sex.” 29 U.S.C. §§ 206(d)(1), Calif. Labor Code
1197.5, the Defendants’ collective efforts to defeat the Petitioner’s prima case, will ultimately fail
for not having the necessary administrative structure to support the basis for differences in pay
rates between genders.

33. And as such, Plaintiff Winns should easily prevail in regards to his equal pay claim
against Exela which is clearly based upon sex, an impermissible factor here. Therefore, since
Exela cannot proffer or give a reasonable explanation in terms of why a sedentary female
employee should be paid more than an active male employee; then clearly, Defendant Exela
Inc’s endeavor has fell quite short and therefore, it must fail; due to being unable to rebut

Plaintiff Winns’ prima facie case regarding equal pay.

15
WINNS V. EXELA INC.
TITLE VII — DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 16 of 59

32. Even further, Exela Inc. has not implemented a compensation regulator or in the
alternative, some type of framework to avoid a state of capriciousness relative to equal pay
amongst its employees in differentiating categories. The failure of Exela Inc. to utilize a scheme
that would have assisted them in gauging productivity, skill or effort, is exactly why the
Defendant is in the position in which they currently find themselves at this very moment. It
appears to be nothing less than a self defeating position, while rocking on their collective heels,
attempting to explain their compromised disposition.

33. Even though Ms. Clemente and Petitioner Winns may or may not be performing
“substantially similar work”, we both held the titles of Customer Service Associates. Ms.
Clemente, who is no longer with Exela Inc., held the sub-title as one of the Helpdesk personnel,
which of course, is an extremely inactive or stationary position in the vast majority of workplace
environments.

DEFENDANT EXELA INC. CANNOT DEFEAT

PLAINTIFF’S EQUAL PAY CLAIM
WITH NAKED ASSERTIONS

34. Mr. Winns, who is a Customer Service Associate, also holds a sub-title as a Driver. What
Exela Inc. has done here is an attempt to justify Ms. Clemente earning more than the Petitioner
by crisscrossing the primary elements of the EPA and intentionally, albeit erroneously,
attributed them to Ms. Clemente as being a more productive employee. Once again, Exela Inc.
still cannot defeat Mr. Winns’ Equal Pay claims, which were undoubtedly based upon “race-, or
an ethnicity factor; and not consistent with a business necessity.” Moreover, the abundance of
racial animus demonstrated by Cherine Morris, HR Business Partner, Brian Johnson, Service
Delivery Manager and by extension, Exela Inc., targeting Plaintiff Winns throughout the four
corners of the pleadings here are overwhelmingly shameful and does not bode well for
Defendant's business image and/or professional reputation as a whole.

35. However, this failed endeavor by Exela Inc., through their representative, Attorney

Nameless (failed to divulge his/her name at first), falls considerably short in their twisted

16
WINNS V. EXELA INC.
TITLE VII — DEFAMATION — HARASSMENT — RETALIATION — HOSTILE WORK ENVIRONMENT

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 17 of 59

proposition, for a lack of coherency in order to exculpate themselves from what appears to be a
defeated position.

36. Delivering packages in most instances requires “mental and physical exertion” and taking
evasive action when necessary. Additionally, as a Driver, Mr. Winns experiences a fluctuation
of “temperatures, fumes, exhaust and other unforeseen “hazards”, like the increased potential
for getting involved in a vehicular incident on the roadways or even the potential of spillage of
a variety of toxic material as well. Most certainly, Ms. Clemente does not experience these
hazards while desk-bound in a comfortable, but sedentary position.

37. Here, I present a reasonable assessment of Ms. Clemente’s chances of experiencing the
attributes of California’s EPA while sitting and performing her tasks and duties of a Helpdesk
personnel:

¥ Physical exertion = minimal to none

Mental exertion = minimal to none
Responsibility/Accountability = minimal
Working conditions = comfortable
Temperature = heater/ AC, very comfortable
Fumes/exhaust = none

Hazards/dangers = none

SAN NNSNSN

38. In short, the representative Attorney for Exela Inc., has failed miserably to explain why Ms
Clemente should be earning more than Petitioner Winns. Without a doubt, the Plaintiff
experiences all of the Equal Pay Act's attributes on a daily basis at the state and federal levels,
and therefore, should be earning even more than what Ms. Clemente is purported to have been
earning prior to leaving the company.

39. Again, the Petitioner has reason to believe that Clemente was earning more what's
mentioned here by their representative. This is why it was imperative that the EEOC utilize its
subpoena authority to force Exela Inc. to produce their “pay scale” (Labor Code 432.3(c) under
the California’s EPA, Labor Code section §§ 1197.5 / 432.3 as I have requested over a year ago.
However, they failed to do so, perhaps intentionally. Equal Pay Act 29 USC § 206(d). “An

employer who fails to provide a pay scale in response to a reasonable request for a pay scale is

17
WINNS V. EXELA INC.
TITLE VH - DEFAMATION — HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 18 of 59

in violation of California Labor Code section 432.3.”

https://www.dir.ca.gov/dlse/california equal pay _act.htm

40. Under the Equal Pay Act, the plaintiff has the burden of establishing a prima facie case of
discrimination. Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1073-74 (9th Cir. 1999). “The Equal Pay
Act creates a type of strict liability; no intent to discriminate need be shown.” Maxwell v. City of
Tucson, 803 F.2d 444, 446 (9th Cir. 1986) (internal quotation marks and citation omitted). Thus,
to make out a prima facie case, the plaintiff must show only that he or she is receiving different
wages for equal work. Hein v. Or. Coll. of Educ., 718 F.2d 910, 916 (9th Cir. 1983).

41. Interestingly enough, Plaintiff Winns on a daily basis and through “effort,” is performing
more physically intensive work than Ms. Clemente, but yet, is paid at a lower hourly rate than
his female comparator who performed the majority of her duties at a desk in a controlled work
environment.

42. Even Defendant Exela’s representative admitted that the Plaintiff's job duties and “efforts
require much more “physical exertion” than comparator Ms. Clemente when he stated within
his EEOC Position Statement: “the job functions are not substantially equal than the more
manual labor focused functions performed by Mr. Winns.” Clearly, the representative’s kernel
of truth statement is a distinction without a difference, by him inadvertently projecting or
straying into the bounds of the Petitioner’s argument and thus, lending support to the Plaintiffs
discourse, however unintended. Nonetheless, the Plaintiff partly agrees here because his duties
in fact, require even more physical and mental exertion. And unquestionably, more
“accountability and responsibility” with regards to the high cost value of Cisco’s electronic
equipment and the operation of a vehicle, which at any given moment, the Plaintiff could
potentially be involved in a vehicular incident. Yahawa God forbid!

43. Admittedly, Exela Inc’s representative has also voluntarily stated within their “position
statement” above, that Ms. Clemente was earning $17.66 per hour. In fact, Exela has provided
nothing that would indicate or prove the hourly rate disparity had nothing to do with, or that it

was not based upon gender. The Petitioner truly believes that Ms. Clemente was earning even

18
WINNS V. EXELA INC,
TITLE VI —- DEFAMATION - HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 19 of 59

more than what the Defendant has revealed here. However, that remains to be seen due to
Exela’s refusal to provide Mr. Winns with the requested Pay Scale as a matter of California law.

Labor Code section § 432.3(c)

https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?sectionNum=432.3.éhighlig
ht=true&lawCode=LAB&keyword=paytscale

MANAGER BRIAN JOHNSON’S
MOMENT OF HOSTILITY (Incident #4)

44, OnJanuary 14%, 2019, again, a co-worker asked if I had received an email from Brian

 

Johnson titled “Annual Performance Review Self-Assessment.” I told her I may have but wasn’t
certain at the moment.

After further review, it was revealed that Brian sent the email regarding “Self Assessment” on
January 8, 2019, an entire week earlier. Again, Brian never inquired with me, either to remind
me of the email or even to inform me that the deadline was approaching in terms of the date to
reply to this particular email just as he did with the other electronic correspondences.

45. Shortly thereafter, I sent Brian an email, requesting of him to remove me from the
shipping department's list. The removal from their email list will greatly assist me in
responding within the specified timeframe.

46. On the morning of January 15, 2019, I spoke to someone from the IT unit and was given
instructions on how to unsubscribe from the shipping department’s email. Shortly prior to
lunch, and while in the process of unsubscribing from the shipping department, Brian
approached my desk. He wanted to show me how to unsubscribe from the shipping
department's aliases. I told him that I would take care of it because I was given instruction
relative to unsubscribing. However, Brian then insisted. ] again told him that I would take care
of it.

47. Inexplicably strange, Brian then said to me in a confrontational tone of voice: “Well, you
don’t have to have an attitude about it.” I then told Brian that it was merely his perception
regarding my simple reply denying his offer to assist me and that I did not respond to him or

have an attitude.

19
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

1

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 20 of 59

48. Later that afternoon, Brian sent me the following email attempting to re-label or in the
alternative, re-categorize the narrative by referring to our near argument that was initiated by
him as simply a “conversation.” In fact, it would be farfetched or a stretch of one’s imagination
to claim that it was a mere “conversation” as Brian recalled.

@4:11pm Brian replied: “Hello Harris, In my conversation with you this afternoon,
you will need to do this task in the Cisco CEC mailer Page. As I’m not the owner of the alias
your speaking of, I will show you on Wednesday on how to achieve this task. In the meantime,
you can always filter your email based on the sender (Me).
Thanks, Brian

49. Here, Brian attempted to “intimidate a witness or parties to a legal action (Section 2 of the
Ku Klux Klan Act, now codified at 42 USC § 1985) or perhaps even provoke Petitioner Winns

into something beyond a near argument. Mr. Winns was made to feel very uncomfortable as
there was no one else in the immediate vicinity of the mailroom. The Petitioner’s even
temperament is what kept this incident from escalating into something more serious, perhaps
even physical.

50. Clearly, Brian’s retaliatory and unprofessional conduct; his lack of interpersonal skills; his
lack of tact and his level of managerial skill, or lack thereof, has revealed his personality, which
is undoubtedly tilted towards being unfit to hold any managerial or supervisory position. In
short, his attempt to intimidate Mr. Winns has failed miserably and in the process, it is Brian
who created a racially hostile work environment.

51. Obviously, Exela Inc’s upper management hasn’t done enough, if anything at all, in order
to restrain the unfettered conduct of Brian Johnson. And since Exela is either incapable or
unwilling to stop the harassment of Petitioner Winns by Brian Johnson, the legal consequences
that Exela will eventually bear, has also increased as well.

52. Moreover, if Brian is incapable of conducting himself as an adult in the workplace, he
should at least stay away from my work area and in the alternative, contact me via email in

order to avoid manufactured controversies.

20
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT -— RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 21 of 59

53. In consideration of the accumulative events listed above, it appears that provocateur agent
Brian Johnson and as an extension, Exela Inc., has not only violated their own retaliation and or
harassment policies, but also the text of what's expressed within Title VII of the Civil Rights Act
of 1964, 42 USC §§ 2000e-2 et seq. Calif. Gov’t Code 11135(a) as it relates to disparate treatment
regarding race.

THE WEAPONIZATION OF THE ACT OF
RETALIATION TO DEFAME THE PLAINTIFE
54. Under the relevant policy, the insurer was obligated to “cover damages [that Kaufman

became] legally obligated to pay for personal injury or property damage which [took] place
anytime during the policy period and [were] caused by an occurrence.” “‘Personal injury’
means the following injuries[:] . . . libel, slander, [or] defamation of character . . .” (Kaufman v.
Federal Insurance Company, Ninth Cir. June 2020)

55. Here, Defendant Exela Inc. conducted an investigation involving the Petitioner, Mr. Winns,
The reasoning that gave rise to the investigation is still for reasons, unbeknownst to him. This
injurious attack upon the character of the Plaintiff was a direct retaliation for filing a complaint
with California’s Labor Commission regarding equal pay in April of 2019.

56. Fast forward to September 4%, 2019, at approximately 3:00pm, Mr. Winns telephoned the
Commissioner’s office for an updated status regarding his submitted and left a voice message to
that effect.

57. On the following morning of September 5", 2019 at approximately 8:45am, Mr. Winns
received a returned voice message from the Commissioner’s office. The personnel from the
Commissioner’s office stated within her voice message at 00:18 seconds mark the following:

> “Once your claim is assigned to a Deputy, you'll receive a copy of the (Exela’s) response,
with a copy of the Deputy’s contact information.”

In regards to the same message, the following is then uttered at the 00:32 seconds mark:

> “At this point in the investigation, you are anonymous, for that claim, not for the
retaliation claim though.”
21

WINNS V. EXELA INC.
TITLE VH —- DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 22 of 59

58. Under California law, “[t]he tort of defamation ‘involves (a) a publication that is (b) false,
(c) defamatory, and (d) unprivileged, and that (e) has a natural tendency to injure or that causes
special damage.”” Taus v. Loftus, 151 P.3d 1185, 1209 (Cal. 2007) (quoting 5 B.E. Witkin, Summary
of California Law § 529, at 782 (10th ed. 2005)). Defamation may be effected by either libel or
slander. Cal. Civ. Code § 44; see also id. §§ 45-46. (Kaufman v. Federal Insurance Company, Ninth
Cir. June 2020).

59. Mr. Winns was never informed of being “involved” an investigation as it was uttered by
the unknown Labor Commissioner’s personnel. Therefore, and once again, Defendant Exela has
expressed itself through an act of conspiracy, through its agents, in a manner incongruent with
their own said investigation policies; policies of the EEOC relative to investigations and the

laws of the United States mentioning “conspiracy” as well. 42 USC 1985(3). So much so, and so
frequent, that a reasonable person could easily construe their collective behavior as teetering on
the brink of being considered as voluntary lawbreakers.

THE ELEMENTS OF A PRIMA FACIE
CASE OF DEFAMATION
(Defamation (libel or slander) Cal. Civ. Code § 44; see also id. §§ 45-46.)
60. A prima facie case of defamation involves the following: The tort of defamation “involves

(a) a publication that is (b) false, (c) defamatory, and (d) unprivileged, and that (e) has a natural
tendency to injure or that causes special damage.” [Taus v. Loftus (2007) 40 Cal.4th 683, 720.] (5
Witkin, Summary of Cal. Law (10th ed. 2005) Torts, § 529, p. 782, citing Civ. Code, §§ 45-46 and
cases.)

61. Here, Defendant Exela communicated or (a) “published to a California’s Labor
Commission personnel in either August or September of 2019, by means [electronic or
mechanical] California Civ. Code. § 46, of which is still unknown to the Petitioner, that Plaintiff
Winns was under “investigation”. (b)The “communication or publication was false then and
still is today. Mr. Winns was never notified of an investigation in which he was supposedly
involved. (c) The false claim(s) communicated to the Labor Commission by Exela Inc. were

“defamatory” and designed to bring emotional harm. Even if it was communicated “to a single

22
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 23 of 59

person other than the Plaintiff is sufficient “ [Ringler Assocs. Inc. v. Maryland Cas. Co. (2008) 80
Cal. App.4" 1165, 1179.] (d) Defendant Exela’s uttered communication to the Labor
Commissioner’s office, whether mechanical, electronic or otherwise were in fact, “false and
unprivileged”. And as a direct result of the action(s) and inaction(s) of Exela, either way,
Plaintiff Winns has suffered and thus, “injured him [Winns] in his occupation.” Consequently,
defamatory deeds, (e) “has a natural tendency to injure or that causes special damage.”
[Plaintiff Winns has suffered reputational, career, mental anguish, physical injury and
emotional injuries) (see attached Regional Medical Center. of San Jose document). California Civ.
Code § 46.

62. Additionally, and since Mr. Winns is a “private individual” as opposed to being a “public
figure,” the employee [Mr. Winns] does not carry the burden of proving the defamatory
statement false. “Instead, the Defendant employer [Exela Inc.] carries the burden of proving the
defamatory statement is true. [Whatever false statement that Exela made to the Labor
Commission's Office] “ [Ringler Assocs. Inc. v. Maryland Cas. Co. (2008) 80 Cal.App.4" 1165,
1180.]

63. Here, it is sheer contradictory in its purest form, for Exela Inc. to believe that on one hand,
it is known that Mr. Winns filed an Equal Pay complaint with the Labor Commission, but yet,
on the other hand, he remains “anonymous” in terms of being the subject of an investigation of
an unknown type. However, this act alone is “reasonably susceptible of a defamatory meaning”
concerning Mr. Winns. See Phelan v. May Dep’t Stores Co., 819 N.E.2d 550, 554 (Mass.

2004).

64. Moreover, just by the mere fact that a failed ruse of an investigation in a retaliatory
fashion (Calif. Labor Code 1197.5 (k)(1), was secretly launched against Mr. Winns, this act all by
itself, “has a natural tendency to injure or that causes special damage.’” Taus v. Loftus, 151 P.3d
1185, 1209 (Cal. 2007) (quoting 5 B.E. Witkin, Summary of California Law § 529, at 782 (10th ed.
2005).

23
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 24 of 59

65. In addition, it is unbeknownst to the Plaintiff, whether or not Exela Inc.’s investigation
was conducted internally or by an external Investigator. And thus, Mr. Winns was never given
the opportunity to respond to Exela’s allegations against him and was robbed of his Due
Process right as well. See Poland v. Chertoff, 494 F.3d 1174, 1182 (9th Cir. 2007)

THE ELEMENTS OF A PRIMA FACIE CASE

REGARDING THE EQUAL PAY ACT

66. Asrequired by the Equal Pay Act, Rizo made a prima facie case of pay discrimination by
showing that (1) she performed substantially equal work to that of her male colleagues; (2) the
work conditions were basically the same; and (3) the male employees were paid more. See Riser
v. QEP Energy, 776 F.3d 1191, 1196 (10th Cir. 2015). 29 U.S.C. § 206(d)(1) California’s Equal Pay
Act, Labor Code § 1197.5, Labor Code § 432.2
67. Petitioner Winns and former co-worker Ms. Clements were both Customer Service
Associates. Winns’ subtitle is Driver/delivery personnel. Ms. Clemente’s performs her subtitle
duties as a Helpdesk personnel. (1) Plaintiff Winns sincerely believes that when his physical
nature of work, is juxtapose to the comparator (Ms. Clemente’s) sedentary nature of work,
clearly the work isn’t “substantially equal” or the same in performing or even require equal skill.
However, the exertion, physicality, assiduity, effort, toil, attentiveness and the episodic and
necessary force required for Mr. Winns to carry out the duties of a driver/delivery personnel
aren’t the same either. Moreover, Petitioner Winns and Ms. Clemente are both Customer
Service Associates.
68. In short, the Petitioner’s female co-worker should not be paid at a higher hourly pay rate
because the force summoned, exertion and physical nature of Plaintiff Winns are absent while
she performs her duties at an almost stationary position. However, Defendant Exela, in a
strange manner has put forth an explanation through their agents; which seems to have
proffered through the lens of tortured logic, that Ms. Clemente’s desk-bound, Helpdesk duties
are in fact justified, and thus, a higher pay rate for less of an effort than Mr. Winns. (2) Clearly,

the on duty “work conditions” between Winns and Clemente are not “basically the same.” All

24
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
10

Il

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 25 of 59

of the following elements are a mere glimpse of what Petitioner Winns experiences while
performing the duties of his job, but again, these elements are absent while Ms. Clemente
performed her duties: (a) physical exertion, (b) mental exertion, (c) responsibilities includes
pick-up and deliveries, (d) inclement weather, (e) toxic fumes and/or exhaust and (f) hazardous
road conditions, which includes the increased potential of being involved in a vehicular
incident, just to mention a few. (3)Shall not pay an employee of the opposite sex less for similar
work.” Here, Defendant Exela continued to pay an employee, (Ms. Clemente) of the opposite
sex at a higher hourly pay rate for less work than Plaintiff Winns. Through Exela’s agents, they
continued to do so in bold defiance of the text written in both federal and State statutes covering
the Equal Pay Acts.

69. Moreover, it also appears as if the Defendant's plan was to obstruct and impede
continuously, the Petitioner’s equal pay endeavor in order for the process to reach its
maturation period, and thereby, defeat the Petitioner's purposes so that in all likelihood, he
wouldn’t be able to collect. (“Willful violation may be commenced no later than three years
after the cause of action occurs.”) California Labor Code § 1197.5 (4)(i). However, at the federal
level, the “Lilly Ledbetter Fair Pay Act of 2009” was passed by Congress under the President
Obama administration. This Act “restores the pre-Ledbetter position of the EEOC that each
paycheck that delivers discriminatory compensation is a wrong actionable under the federal

EEO statutes, regardless of when the discrimination began. In short, each discriminatory pay

 

check delivered resets the statute of limitations’ running of the clock.

70. And last but not least; it is unbeknownst to the Plaintiff, whether or not Exela Inc.’s
investigation was conducted internally or by an external Investigator. And thus, Mr. Winns was
never given the opportunity to respond to Exela’s allegations against him and robbed of his

Due Process right as well. See Poland v. Chertoff, 494 F.3d 1174, 1182 (9th Cir. 2007)

DEFENDANT EXELA CANNOT JUSTIFY NOR
DEMONSTRATE WHY AN EMPLOYEE

OF THE OPPOSITE SEX WAS PAID MORE

25
WINNS V. EXELA INC.
TITLE VIE —- DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
11

12

13

14

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 26 of 59

71. First and foremost, in order for an employer, such as Defendant Exela Inc., to defeat or
escape liability claims regarding equal pay violations, it is imperative that it precisely exemplify
that some type of scheme measuring scheme was implemented through policy, specifically to
guard against such assertions. Once again, Exela has failed to follow simple instructions such as
the text written in California State statute of Labor Code § 1197.5(a)(1)(A through D):

(1) The wage differential is based upon one or more of the following factors: (A) A seniority
system. (B) A merit system. (C) A system that measures earnings by quantity or quality of
production. (D) A bona fide factor other than sex, such as education, training, or experience.
This factor shall apply only if the employer demonstrates that the factor is not based on or
derived from a sex-based differential in compensation, is job related with respect to the position
in question, and is consistent with a business necessity. Maxwell, 803 F.2d at 446 (quoting 29
U.S.C. § 2069(d)(1)). “These exceptions are affirmative defenses which the employer must plead
and prove.” Kouba, 691 F.2d at 875.2

THE AUDACITY OF ROSA SALAZAR

DIRECTOR OF SAN JOSE’ EEOC
72. In 2007, the U.S. Supreme Court in essence, crippled statutory protections relating to

compensation discrimination. In Ledbetter v. Goodyear Tire & Rubber Co., 550 U.S. 618 (2007),
the Supreme Court severely confined the time limit in which compensation discrimination
could legally be confronted and therefore, recover economic loss or harm as a result thereof.

73. Moreover, in 2009, the “Lilly Ledbetter Fair Pay Act of 2009” was passed by Congress
under the President Obama’s administration. This Act “restores the pre-Ledbetter position of the

EEOC that each paycheck that delivers discriminatory compensation is a wrong actionable

under the federal EEO statutes, regardless of when the discrimination began. As noted in the

 

Act, it recognizes the "reality of wage discrimination” and restores "bedrock principles of

American law.” https://www.eeoc.gov/statutes/notice-concernin

 

2009
74. However, within the Plaintiff's “Notice of Suit Rights” and digitally signed by Director

Rosa Salazar on July 21, 2020, the following was endorsed by her:

26
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

4

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 27 of 59

“Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2
years (3) years for willful violation) of the alleged EPA underpayment. This means
that back pay due for any violation that occurred more than 2 years (3 years}
before you file a suit may not be collectible.”

75. Director Salazar either knew or should have known that the statement she endorsed above
was patently false. There is no time limit in regards to “when the compensation began ...
because in actuality .... “each paycheck that delivers discriminatory compensation is a wrong
actionable under the federal EEO statutes”. More precisely, her endorsed statement is in direct
conflict with the Ledbetter Fair Pay Act of 2009. Additionally, this Act is further expounded
upon in the EEOC’s Compliance Manual Section on Threshold Issues under § 2-IV C.4,

‘Compensation Discrimination”.
76. Inshort, each pay check Plaintiff Winns is paid less than Ms. Clemente, and just the same

as Defendant Exela’s refusal to give the Plaintiff a pittance of a mere one dollar ($1) increase as
promised within the job description, the Ledbetter Act’s accrual provision in which a new
statute of limitations is triggered each time an employee receives a discriminatory paycheck,
absent the pay rate increase he should have received, due to the Exela’s obstructively
discriminatory practice(s) remaining in place for the primary purpose to selectively
discriminate. Perhaps this explains why Defendant Exela is in no rush to fix the pay rate issues,
nor to install a fair framework of which to pay their employees. Moreover, to compound the
situation even further, Ms. Salazar’s contemptuously endorsed decision is clearly incongruent
with the statutory protections afforded to the aggrieved Petitioner. She should be ashamed of
herself.

77. The Lilly Ledbetter Fair Pay Act of 2009 states in most relevant part: “when an individual
is affected by application of a discriminatory compensation decision or other practice, including
each time wages, benefits, or other compensation is paid, resulting in whole or in part from
such a decision or other practice.” 29 USC §§ 206(d)(1), 42 U.S.C. 2000e-5 (e)(3)(A).

FIRST CLAIM OR CAUSE OF ACTION

UNLAWFUL DISCRIMINATION
27
WINNS V. EXELA INC.
TITLE VH — DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 28 of 59

BASED ON RACE
78. Paragraphs and headings 1 through 45 are hereby incorporated by reference as though

fully set forth at length in this claim.

79. Plaintiff has been the subject of race discrimination by Defendant Exela Inc., including HR
Business Partner Cherine Morris, HR Business Partner Betty Smith and Manager Brian Johnson.
All three of these agents of Exela have demonstrated high levels sophistication when in
discriminatory mode, but their collectively cloaked expressions of racial animus towards the
Plaintiff or in the alternative, so-called African Americans always seem to seep through at some
point and thereby, giveaway to self exposure.

80. Defendant deprived Plaintiff and has unlawfully discriminated against Plaintiff Winns
based on disparate treatment regarding race and ancestry, in violation of Title VII of the Civil
Rights Act of 1964, 42 USC §§ 2000e-2 et seq., Calif. Gov’t Code 11135(a).

81. Defendant Exela Inc. harassed and treated Mr. Winns as an inferior and incessantly
harassed him because of his race in violation of the California Fair Employment and Housing
Act, California Gov't. Code § 12940 et seq.

82. Plaintiff Winns, an Indigenous, so-called African American, has had his character
assaulted at work; intentionally harmed and as such, tainted by the blunt force of a witch hunt
investigation that was initiated for nefarious reasons in an “invidious” and retaliatory fashion.
83. Defendant deprived Plaintiff and has developed and implemented patterns and practices
to deny (Indigenous/Black, so-called African American) employees promotion and other
employment opportunities on the basis of their race, in violation of Title VII relative to disparate;
treatment. Moreover, the Petitioner has also applied for numerous vacancies, and to no surprise
it appears that Mr. Winns’ applications (x4) were given the mere minimum of a programmed
cursory reply through automation. For exemplification: “Dear Harris, We just received your
resume and would like to thank you for your interest in working at Exela. This email confirms
that your application has been submitted.”

84. Defendant Exela Inc. is unable to escape liability here because they’re incapable of proving

that it would have taken the same adverse employment actions, had the employee been white.
28
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

r

 
10
7
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 29 of 59

85. Plaintiff Winns is currently suffering and will continue to suffer irreparable character,
reputation and monetary damages as a direct result of Exela Inc’s deprivations and
discriminatory practices until this honorable Court grants relief.

SECOND CLAIM OR CAUSE OF ACTION
HARASSMENT BASED ON RACE

GOV'T CODE § 12940 / 42 USC § 2000e-2
86. Defendant Exela Inc, including its agents, harassed Plaintiff by treating him differently
due to his race in violation of California Fair Employment and Housing Act, California
Government Code 12900, et seq.
87. Atall times, Plaintiff Winns was an employee within the meaning of California
Government Code § 12926 and at all times during his employment, he performed in a
competent, satisfactory manner as his performance reviews will attest.
88. Defendants nay have engaged in other discriminatory and harassing practices against
Plaintiff that are not yet fully known. At such time, as such discriminatory practices become
known to him; Plaintiff will seek leave of Court to amend this Complaint in that regard.
89. Defendant Exela had actual and constructive knowledge of the conduct described within
the paragraphs above. But yet, Defendant Exela still failed to comply with their statutory duty
to take all reasonable and necessary steps to eliminate discrimination and harassment from the
workplace and to prevent it from occurring in the future.
90. Defendant Exela held an obligation and still does, to cease intentional discrimination and
harassment directed at Plaintiff Winns or any other employee for that matter. Mr. Winns has
sustained and he continues to sustain loss of earnings, due to arbitrary, whimsical and or
discriminatory hourly pay rate that is clearly unlawful when juxtapose with the pay rate of the
opposite sex (Ms. Clemente); which already has been admitted by, to a certain extent, by the
Defendant’s own legal representative.
91. “[S]imple teasing, offhand comments, and isolated incidents (unless extremely serious)”
are not sufficient to create an actionable claim under Title VIE, but the harassment need not be so}

29

WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 30 of 59

severe as to cause diagnosed psychological injury. Faragher, 524 U.S. at 788 (internal quotation
marks and citation omitted); see also Harris, 510 U.S. at 22.
THIRD CLAIM OR CAUSE OF ACTION

FAILURE TO TAKE REASONABLE STEPS TO PREVENT

HOSTILE WORK ENVIRONMENT and or RETALIATION
92. Defendant Exela Inc. have violated California Government Code § 12940, by failing to
adequately supervise, control, discipline and/or otherwise penalize the conduct, acts, and
failures to act as described herein. And as such, it was a clear failure on the part of Defendant
Exela Inc. to fulfill their statutory duty “to take all reasonable and necessary steps to prevent
discrimination, harassment, and retaliation from occurring” in the workplace as required by
California Government Code § 12940(k).
93. Despite the Plaintiff’s numerous complaints submitted to Exela’s so-called Ethics
department regarding hostile work environment, discrimination, harassment and retaliation,
the attacks upon Mr. Winns continued, almost unabated throughout his employment for a little
over three years.
94. Defendant Exela’s plan appeared to be that of attempting to force the Plaintiff to voluntary
quit and thereby, leaving the Defendant unscathed and without liability as well. Mr. Winns has
suffered economic losses in wages and benefits, damages to reputation, credit and other
financial injuries in an amount to be determined by this honorable court.
95. Asa direct result of Defendant's harassment and discrimination and the failure to take
reasonable steps to prevent harassment and retaliation, Mr. Winns has suffered compensatory
damages, consisting of mental anguish, humiliation, emotional distress and embarrassment in
an amount to be determined according to proof submitted to the court.
96. Plaintiff sincerely believes that the conduct of agents Brian Johnson, Cherine Morris and
Betty Smith, alleges that the outrageous conduct of those mentioned and described above, were
done so with malice, fraud and oppression. Moreover, these same plurality of Exela agents,
committed their intentional acts with conscious disregard for the Plaintiff's Constitutional rights

and with the intent calculated or designed to purposefully injure him. Therefore, Plaintiff
30

WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 31 of 59

Winns is entitled to punitive or exemplary damages from Defendant Exela, in a sum according
to proof submitted to this honorable court by the Plaintiff.

FOURTH CLAIM OR CAUSE OF ACTION

VIOLATION OF SECTION § 1981
(Race/Ancestral Discrimination — Deprived of Economic Property)

97. Defendant Exela Inc. either knew, or should have know that Petitioner Winns, as an
Indigenous person of America, and therefore, has ancestral ties this land, “shall have the same
right in every State and Territory . .. to make and enforce contracts . . . security of persons and
property as is enjoyed by white citizens”; which are even “protected against nongovernmental
discrimination,” pursuant to 42 USC Section § 1981(a)(c).

98. The Defendant, Exela Inc., cannot evince that a discriminatory motive was not the “but-foy
cause for their collective of adverse employment actions and inactions taken against Mr. Winns,
that appears to have been calculated to make him quit; and erroneously believing that
Defendant Exela wouldn’t eventually having to pay a price for their discriminatory deeds.

99. The Plaintiff, on one hand, has clearly demonstrated on multiple occasions that his
Indigenous race/ancestry was one of the “motivating factor(s)”, (42 USC § 2000e-2(m) which
was the driving determinant behind the adverse actions and inactions taken. However, on the
other hand, Defendant Exela still cannot demonstrate that it would have taken the same adverse
action in the absence of the impermissible “motivating factor,” had the employee been
Caucasian/White.

100. Defendant Exela’s abundance of racial animus towards Mr. Winns, obviously drove
them, via agents Brian Johnson, Cherine Morris and Betty Smith, to conspire, collude and
collaborate and thus, deny Mr. Winns the pay rate increase that he should have received as co-
workers of the opposite sex were given. Moreover, “but for” causation of Mr. Winns’ injury as
an Indigenous race/ancestry or in the alternative, so-called African American, it was therefore
denied.

101. Plaintiff Winns’ plausibly alleged and his context specific submission of attached evidence

regarding Defendant Exela’s “motivating factor(s)” 42 USC § 2000e-2(m) claims and “but for”

31
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

ve

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 32 of 59

causation of injury, 42 USC Section § 1981, because the Plaintiff, no doubt, has “the same right
in every state and territory .... as enjoyed by white citizens.”

102. “But for” causation of the humiliation, discrimination, hostile work environment and
episodes of harassment by Exela agents Brian Johnson, Cherine Morris and Betty Smith were
totally unwarranted. The agents mentioned above, and through their collective expression of an
abundance of racial animus towards Mr. Winns. They clearly were aware of the fact they’d
never be reprimanded for breaking the policies of Exela, by feigning that yet another
investigation, but this time, regarding equal pay was being conducted, in an attempt to merely
stall the process of the Plaintiff submitting a complaint to an agency (Labor Commission) that
was extraneous or independent of Exela. Moreover, it also appears as if the Defendant's plan
was to obstruct and impede continuously, the Petitioner’s equal pay efforts in order for the
process to reach its maturation period. (“Willful violation may be commenced no later than
three years after the cause of action occurs.”)

103. Perhaps unknown to Defendant Exela, these statute of limitations were overturned with
the passage of the Lilly Ledbetter Fair Pay Act of 2009. The passage of this legislation under the
Obama administration, made “each paycheck that contains discriminatory compensation is a
separate violation regardless of when the discrimination began.”

104. Defendant Exela Inc. intentionally deprived Mr. Winns of equal economic “property” or
pay parity that was clearly due to him, “as enjoyed by white citizens” and which are equally
important, “protected against nongovernmental discrimination and impairment under color of
State law.”

FIFTH CLAIM OR CAUSE OF ACTION
RETALIATION-DISCRIMIATION BASED ON

Defamation (libel or slander) Cal. Civ. Code § 44; see also §§ 45-46.
105. Defendant Exela Inc, [the employer] purposely avoided the truth or made a deliberate
decision not to acquire knowledge of the facts that might confirm the high probable falsity of
the claim(s). And to add insult to injury, Exela didn’t even interview or notify Mr. Winns that in

accordance with Exela’s stipulated policies, which states in relative part on page #59 of the Exela
32
WINNS V. EXELA INC.
TITLE VII - DEFAMATION - HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 33 of 59

fi

Employee Handbook policy manual: “Investigation Procedures “Upon receiving a complain,
the Company will promptly conduct a fair and thorough investigation into the facts and
circumstances of any claim of a violation of this policy or our Equal Employment Opportunity
Policy to ensure due process for all parties.” Strangely enough, Exela Inc. acquiesced and did
just the opposite of what was promised through written policy.

106. Interestingly enough, for Exela to promise that a fair and thorough investigation into the
facts,” after receiving a complaint, but yet, failed to follow through as previously pledged due
to either a faintness of heart or that only certain employees are subjected or arbitrarily placed
under injurious investigation; due to one’s immutable characteristics in an attempt to intimidate
the subject [Mr. Winns] into withdrawing his equal pay complaint that was submitted to the
Labor Commission. Here, the Plaintiff implores Exela to take their pick, because either way, the
decision is most certainly drenched in capriciousness. Even further, since Exela failed to
interview Petitioner Winns in accordance with EEOC’s policy as they should’ve from a
procedural standpoint. However, “but-for” causation of Winns’ Indigenous race/ancestry and
immutable characteristics, the Defendant resorted to treating him differently once again. Instead
Defendant Exela covertly attempted to strip him of his procedural and Constitutional rights as
it is written, because Mr. Winns clearly has “the same right in every state and territory ... as
enjoyed by white citizens.” 42 USC § 1981.

107. Due to the Defendants’ rootless investigation that was designed to deter and intimidate
the Plaintiff's equal pay efforts. These acts were in fact, fraught with an abundance of
indifference, conscious disregard, retaliatory and mean spirited, which was done so shortly
after the Plaintiff filed a complaint with California’s Labor Commission in regards to equal pay.
Additionally, these acts committed by Defendant Exela gives further retaliatory credence or
belief that: “because he [Plaintiff Winns] has made a charge ... or participated in any manner in
an investigation.” 42 USC §§ 2000e-3(a), Calif. Labor Code 1102.5(b).

108. Again and again, Defendant Exela failed miserably to take steps to prevent the continual

harassment, discrimination, episodic hostile work environment and retaliation. And since Exela

33
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

¥

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 34 of 59

apparently furthered the harassment of Plaintiff Winns, it seemed as if the discrimination
continued almost unabated, perhaps because the attacks upon the Petitioner were ratified by
upper management that are still unbeknownst to Mr. Winns. Moreover, even today, the
identities of the people in question are held in tight secrecy, in an attempt to either avoid or
evade personal liability.

109. As it pertains to the employer’s witch hunt investigation, Defendant Exela Inc. failed to
reach a conclusion; Exela failed to draft a detailed report of the Investigator’s analysis and
findings; Exela failed to close out this supposed investigation and the employer most certainly
failed to notify all parties involved in their phantom investigation, pursuant to Exela’s
Employee’s Handbook.

110. Defendant Exela, it appears, was fully conscious of their actions and inactions when they
collectively made a deliberate decision to maliciously attack and subsequently injure Mr.
Winns’ character through an “invidious” investigation. Clearly, malice was the intentions, and
thus, Exela Inc., through their paid agents, “purposely avoided the truth or made a deliberate
decision not to acquire knowledge of the facts that might confirm the probable falsity of the
charges.[allegations]” [Antonovich v. Superior Court (1991) 234 Cal.App.3d 1041, 1048.]

SIXTH CLAIM OR CAUSE OF ACTION -— SECTION 2
OF THE KU KLUX KLAN ACT CODIFIED AT SECTION 1985

PRIVATE CONSPIRACY (No State Action Required)

111. In order to survive a Section § 1985(3) are as follows: a plaintiff must show: (1) a
conspiracy; (2) a racial or class based discriminatory animus in furtherance of the conspiracy; (3)
an intent to deprive any person of the equal protection of, or equal privileges and immunities
under, the law; and (4) a resulting injury to a legal right or property or deprivation of any right.
112. (1) The paid agents of Defendant Exela Inc., obviously held their plan in mind;
collectively participated through execution thereof; conspired, colluded and collaborated in an
attempt to intimidate; subsequently Exela manufactured a conspiracy through a ruse
investigation, of which the Plaintiff was intentionally not notified, pursuant to Exela’s own

written policy. (Exela’s Employee Handbook page #09)

34
WINNS V. EXELA INC.
TITLE VII - DEFAMATION —- HARASSMENT —- RETALIATION — HOSTILE WORK ENVIRONMENT

 

 
10
1]
12
13

14

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 35 of 59

113. (2) Secondly, Defendant then notified California’s Labor Commission’s office that Mr.
Winns was under “investigation.” The retaliatory investigation appears to have been initiated
shortly after the Plaintiff filed an equal pay complaint with the Labor Commission. 42 USC §§
2000e-3(a), Calif. Labor Code 1102.5(b). This supposed “investigation” in which the Plaintiff was
the subject, was in fact “false and unprivileged.” And as a direct result, the Plaintiff has suffered
and subsequently was “injured” emotionally and “injured in his occupation [reputation and
economic bias]” as well. Calif. Civ. Code § 46

114. (3) Thirdly, the commencement of Exela’s failed stratagem of an “investigation” was
done so invidiously to intimidate, arouse contempt, resentment or even stir up an aura of
suspiciousness in an attempt to bring anger, scorn and/or racial animus against Mr. Winns.
Additionally, the supposed “investigation” also brought about further delay or in the
alternative, “deprive any person [Winns] of equal protection of, or equal privileges [equal
pay/economic bias] as those of the opposite sex under the law.” California Labor Code § 1197.5
and Ledbetter Fair Pay Act of 2009 — 29 USC § 206(d)(1).

115. Here, it appears that the agents of Exela Inc. covertly worked together as “conspirators”,
metaphorically danced in concert and thus, executed an instrument disguised as an
“investigation” who seemingly sought to deny the Plaintiff equal protection of the law.

116. (4) Moreover, and as a direct result of Defendant Exela’s actions and inactions, Mr.
Winns has suffered and will continue to suffer. Moreover, the Defendant has also “injured” Mr.
Winns. But it didn’t cease there. The agents, while working on behalf of Exela, designed a ploy
to deprive the Petitioner of property, by means of [economic bias/equal pay based upon sex]
through a hollow investigation that could clearly be equated with bringing about resentment
upon Mr. Winns. To me, this was merely an outward expression, due to prejudicial or
“invidious,” personal feelings perhaps internally held within each them, in regards to the
Plaintiff's Indigenous race/ancestry and physical characteristics. The language and legislative
history of § 1985(3) establish that it requires "some racial, or perhaps otherwise class-based,

invidiously discriminatory animus behind the conspirators’ action." Griffin v. Breckenridge, supra,

35
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 36 of 59

at 403 U. S. 102. Pp. 463 U. S. 834-835. See Bray v. Alexandria Women's Health Clinic, 506 U.S. 263
268 (1993) (quoting Griffin v. Breckenridge, 403 U.S. 88, 102 (1971)). Second, the equal protection
language makes clear that Section 1985(3) (clause i) creates no substantive rights. The plaintiff
must identify elsewhere a right to which the conspiracy sought to deny equal access. See United
Bhd. of Carpenters & Joiners v. Scott, 463 U.S. 825, 833 (1983); Great American Fed. Sav. & Loan
Ass'n v. Novotny, 442 U.S. 366, 376 (1979).

117. It appears that Defendant Exela has worked tirelessly through their agent conspirators
to deprive Mr. Winns of the right to equal pay. California Labor Code § 1197.5 and Ledbetter
Fair Pay Act of 2009 — 29 USC § 206(d)(1). Thereby, and through manufactured schemes and
controversies, the Defendant has intentionally violated federal and State statutes to deprive or
strip the Plaintiff's of rights that were statutorily afforded to him. Their garden variety of
schemes and other elementary contraptions were done so with malice and an abundance of
indifference, due to Petitioner Winns’ Indigenous race/ancestry and physical characteristics.
Defendant Exela either knew or should have known that what they were doing through their
agents were against clearly defined statutes. Even further, I would also parenthetically here that

the statutes tainted by convolution. Just as Griffin v. Breckenridge, 403 U.S. 88, upheld the

 

application of § 1985(3) to purely private conspiracies aimed at interfering with rights [and
privileges] conferred upon Plaintiff Winns through laws. However, and strangely enough,
Defendant Exela, through their actions and inactions, appears to be somewhat obsessed with
uprooting these same rights alluded to within the statutes, due to their racial animus held
within and expressed outwards, in a bright line direction towards Plaintiff Winns. And due to
Defendant Exela’s collective efforts which seem to be supported by their collectively tortured
logic, and in short, have proffered thus far, nothing more than quilted patches of falsehoods as
their explanation for what they have mean spiritedly and intentionally done to Mr. Winns.
118. Plaintiff Winns was also encourage by Alejandro Cortez, Industrial Relations
Representative at California’s Labor Commission to pursue “retaliation” against Exela Inc.

claims through the following statement: “ While your case has been closed with this office, you

36
WINNS V. EXELA INC.
TITLE VI - DEFAMATION - HARASSMENT — RETALIATION — HOSTILE WORK ENVIRONMENT

f

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 37 of 59

are advised that you may be able to bring an action against the employer in civil court to pursue
your retaliation claim. You may wish to consult an attorney to determine your rights and the
deadlines for filing a civil action.” [9.9.2019]

119. More to the point and as Justice Blackmun once asserted: “That Griffin clearly repudiates
the notion that state action may be required in some section 1985(3) actions. The specific
language referred to reads: An element of the cause of action established by the first section (of
the Act of 1871 ), now 42 U.S.C. § 1983, is that the deprivation complained of must have been
inflicted under color of state law. To read any such requirement into § 1985(3) would thus
deprive that section of all its independent effect.” Great American Federal Savings & Loan
Association v. Novotny, 442 U.S. 366 (1979).

SEVENTH CLAIM OR CAUSE OF ACTION

[ RETALIATION Calif. Labor Code 1102.5 et seq. ]
[ 42 USC 2000e-3(a) ]

120. California Labor Code § 1102.5 prohibits employers, inter alia, from retaliating against an
employee because the employer believes that the employee may disclose information to a
government agency with authority to investigate where the employee has a reasonable belief
that the information discloses a violation of a state or federal statute. 42 USC 2000e-3(a) [“or
because he has made a charge, or participated in any manner in an investigation.”] Cal. Lab.
Code § 1102.5(b).

121. Defendant Exela’s unlawful actions were intentional, willful, malicious, and/or done so
with reckless disregard of Plaintiff Winns’ right to be free from acts of retaliation.

122. _ Plaintiff Winns is informed and believes and thereon alleges that because of his internal
complaints about the various discriminatory [or “invidious”] acts, Defendant Exela, through
their agents, informed California’s Labor Commission that Mr. Winns was under “investigation.
On one hand, it appears that Exela was under the belief that Petitioner Winns would disclose
information concerning his equal pay claims to a government agency with authority to
investigate. On the other hand, perhaps Exela’s utterance to the Labor Commission that the

Petitioner was under an “investigation” to impugn or defile his character and subsequently
37
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

ve

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 38 of 59

further stall review of the Petitioner’s equal pay claims by the Defendant communicating to the

Labor Commission that Mr. Winns under a ruse “investigation”. This, I believe, was done so in
an attempt to hinder and “intimidate” the Petitioner into withdrawing his complaint.
Unfortunately for Exela, perhaps things didn’t work out in the manner, in which the Defendant
had hoped for. 42 USC § 1985(2)(3)

123. Asa direct, legal and proximate result of the retaliation, Plaintiff Winns has sustained
economic and emotional injuries, resulting in damages in an amount to be determined by the
court.

124. Plaintiff Winns is entitled to reasonable attorneys’ fees and costs of suit, if this honorable
court determines at a later point that in the interest of just, a legal representative is in fact
appointed, by way of motion on his behalf.

125. Moreover, “This Court [US Supreme Court] has long interpreted §§1981 and 1982 alike
because they were enacted together, have common language, and serve the same purpose of
providing black citizens the same legal rights as enjoyed by other citizens. In 1989, Patterson v.
McLean Credit Union, 491 U.S. 164, 177, without mention of retaliation, narrowed §1981 by

 

excluding from its scope conduct occurring after formation of the employment contract, where

retaliation would most likely be found. Subsequently, Congress enacted the Civil Rights Act of
1991, which was designed to supersede Patterson”. (CBOCS West, Inc. v. Humphries, 553 U.S. 442
(2008))

EIGHTH CLAIM OR CAUSE OF ACTION
[ NEGLIGENT SUPERVISION ]

126. First and foremost, Defendant Exela Inc. had authority to supervise their employees
and/or agents and thus, inform all said employees of the potential legal liability that the
company could sustain as a result discrimination/retaliatory acts.

127. Plaintiff Winns is informed and believes and thereon alleges that Defendants Exela knew
or reasonably should have known that their failure adequately to supervise their employees
created the risk of potential legal liability, by those employees, of the wrongful conduct alleged

herein, but that Defendant’s upper management failed to take appropriate corrective action to

38
WINNS V. EXELA INC.
TITLE VII - DEFAMATION ~- HARASSMENT - RETALIATION — HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 39 of 59

cease the harassment and other discriminatory conduct. These acts were clearly incongruent
with various statutes, State, federal and including the company’s written policies as well.

128. Plaintiff Winns is informed and believes and thereon alleges that Defendant's failure to
take appropriate corrective action resulted in the commission of the wrongful conduct alleged
herein, and subsequently, needlessly caused Mr. Winns to suffer emotional injury, reputational
damage and economic loss or harm.

NINTH CLAIM OR CAUSE OF ACTION

VIOLATION OF CALIFORNIA‘s EQUAL PAY ACT
LEDBETTER FAIR PAY ACT OF 2009

129. Plaintiff Winns is informed and believes and thereon alleges that Defendant's failure to
take appropriate corrective action resulted in the commission of the wrongful conduct

alleged herein, and subsequently, needlessly caused Mr. Winns to suffer economic loss or harm.
130. Defendant Exela Inc. either knew or should have known that the failure to implement a
“seniority system,” would result in violation of equal pay statutes at the State and federal level.
They also knew or should have known that absent a “seniority system”, subsequently,
arbitrariness, partisanship and favoritism would rule in place of unenforced policies and
thereby, eventually display passive contempt for the laws mentioned herein.

131. Defendant Exela Inc. it seems, was well aware that refusing to install “a system which
measures earnings by quantity or quality of production”, would at some point, give way to
inequality and the perhaps provide cover or to camouflage their wrongdoings relative to equal
pay amongst employees.

132. Defendant Exela, it seems, pushes an awkward narrative that a desk-bound (Helpdesk)
employee is justified receiving a higher pay rate than another employee of the opposite, who’s
tasks require much more physical exertion; constantly mobile and is much more productive.
133. Defendant Exela was more than likely fully conscious that “a differential” in pay had to
be justified by job related factors other than sex. On one hand, Mr. Winns has in fact established
a prima facie case regarding equal pay. On the other hand, the ball is now in Exela’s possession.

134. Additionally, Exela Inc. should also be aware by now that they also have the burden of

39
WINNS V. EXELA INC.
TITLE VII - DEFAMATION —- HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 40 of 59

proving that, “sex provide[d] no part of the basis for the wage differential.” Balmer, 423 F.3d at
612 (quoting Timmer v. Mich. Dep't of Commerce, 104 F.3d 833, 844 (6th Cir. 1997)) (emphasis in
original); see also Md. Ins. Admin., 879 F.3d at 121 (citing Stanziale, 200 F.3d at 107-08); Mickelson,
460 F.3d at 1312.

135. And as such, for Exela to either claim or even attempt to prove that, “sex played no part
in the wage differential,” between the Plaintiff and his female comparator, will be extremely
difficult to do, when clearly, Defendant Exela failed to install a “seniority system, a merit
system” or even a process that would “measure quantity or quality of production” to justify
their questionable position.

136. Moreover, Defendant Exela’s representative has failed miserably to justify the female
comparator’s higher rate of pay for less work and less productivity when juxtapose with the
physicality, accountability and responsibility as Mr. WINNS. And such as it is, the Ledbetter
Act's accrual provision in which a new statute of limitations is triggered or begins anew each
time an employee receives a discriminatory paycheck, absent the pay rate increase, retroactive
pay with interest and other benefits that he would’ve most certainly earned and deservingly
been entitled to, absent Exela’s intentional deprivations described herein.

137. Defendant Exela has also erroneously averred the following through their representative
and within the text of Exela’s Position Statement: “Notably, Mr. Winns’ offer letter makes no
representations about an increase after 90 days of employment. Again and again, the
Defendant's crooked narrative, calculated intentionally in another attempt to misdirect the
Petitioner argument in order to stir up confusion. This effort has also failed. Here, the
Defendant's assertions are totally false. For clarification purposes, the Plaintiff at no time
mentioned that the offer letter is the document of record that promised, that after 90 days of
employment, he’d receive an increase in hourly rate of pay. However, Mr. Winns did in fact
allude to the Defendant's job description which clearly states the following: “Compensation will
start at around $15.00 per hour and candidates who successfully complete their first 90 days of

employment will also be given an additional $1.00 increase to their hourly rate.” (attachment D)

40
WINNS V. EXELA INC.
TITLE VII — DEFAMATION — HARASSMENT - RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 41 of 59

138. In summary, Defendant Exela’s representative also contends within their EEOC’s
“Position Statement the following: “The Company is exceedingly proud of the diversity of its
workforce and is committed to providing a work environment free of discrimination.” I would
add parenthetically here that perhaps or it appears that Exela is also equally or “exceedingly
proud,” NOT to have at least one so-called African American within the ranks of lower or
upper management at its Milpitas, CA. location as well.

139. Defendant Exela’s representative also contends the following in another attempt to
justify Ms. Clemente’s higher pay rate by stating: “These justifications include but are not
limited to, Ms. Clemente’s seniority; Ms. Clemente’s education, skills and qualifications.”
However, in stark contrast and on the EEOC’s Ledbetter Fair Pay Act of 2009 page, the Agency
asserts the following: “Therefore, the skill required to perform the two jobs is substantially
equal. A college degree does not justify a higher salary because it is not needed to perform the
job.” Again and again, Exela’s representative continually asserts one thing or another, but only
to be proven by the Plaintiff that their belief is clearly erroneously proffered and nothing is
presented to further drive home their point for clarification.

140. Here, the Agency vividly states that “education” cannot be utilized to justify a higher
rate of pay when a degree or higher level of education is not needed to perform the job in
question. But yet, Exela’s representative still attempted to utilize “education” to substantiate or
as a rationalization point to explain the difference between Mr. Winns’ and his female
comparator’s higher rate of pay. Once again, Defendant Exela has failed miserably to proffer or
to establish a valid reasoning for Ms. Clemente higher rate of pay for her desk-bound tasks,

“less production, less accountability and less responsibility” as well.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff WINNS prays for relief as follows:
1. Fora declaration that Defendants’ actions, inactions and practices as alleged herein are

in fact, unlawful;

41
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT — RETALIATION — HOSTILE WORK ENVIRONMENT

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

10.

11.

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 42 of 59

For retroactive pay with interest, beginning at the ninety-first (91) day of employment,
to the present, regarding an increase in pay after completion of probation. This
probationary pay increase was granted to others but denied to petitioner WINNS.

For lost wages, penalties and all other compensation denied or lost to Plaintiff WINNS
by reason of Defendant Exela’s unlawful actions, in an amount to be proven by the
court;

For compensatory damages for Plaintiff WINNS’ emotional pain and suffering, in an
amount to be proven by the court as well;

For punitive damages in an amount to be determined by the court;

For an order enjoining Defendant Exela and agents from further engaging in the
unlawful acts complained of herein;

For such other and further relief as this Court deems just and proper.

For liquidated damages;

For interest on lost wages, compensation, and damages, including pre- and post
judgment interest and an upward adjustment for inflation;

For back pay and any other benefits to which Plaintiff WINNS would have been entitled
to by reason of his employment by Defendant Exela Inc.; according to submitted proof.
For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C. § 2000e-5(k), 42
U.S.C. § 1988, Cal. Gov’t Code § 12965(b), Cal. Code Civ, Pro. § 1021.5, and other laws;

and

12. For such other and further relief as this Court deems just and proper.

In summary, Mr. WINNS has engaged with various government entities within Santa Clara

County at various levels over the pas twenty (20) years. Needless to say, each and every
encounter has been negative and to the Plaintiff’s detriment. Moreover, the Plaintiff's
experiences ran the gamut from being maliciously prosecuted (civil case), which resulted in

being blackballed, and thus, unemployed for five (5) years and to the other end of the spectrum,

42
WINNS V. EXELA INC.
TITLE VII - DEFAMATION — HARASSMENT ~ RETALIATION - HOSTILE WORK ENVIRONMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 43 of 59

question, which were clearly in favor of Mr. WINNS’ argument. Now, we have Mrs. Salazar,

EEOC Director in San Jose displaying her abundance of contempt by endorsing a Decision that

were once again, unquestionably incongruent with the Lilly Ledbetter Fair Pay Act of 2009 and

simply eschewing the remainder of Plaintiff WINNS’ arguments without compelling Defendant

Exela Inc. for the production of documents.

43
WINNS V. EXELA INC.

Respectfully submitted,
Dated: 24'* day of September, 2020

/s/

 

Harris L. Winns
Plaintiff, Pro Se

TITLE Vil - DEFAMATION ~ HARASSMENT — RETALIATION - HOSTILE WORK ENVIRONMENT

 
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 44 of 59

EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Harris L. Winns From: San Jose Local Office
1310 Foxdale Loop, # 202 96 North Third Street
San Jose, CA 95122 Suite 250

San Jose, CA 95112

 

[] On behaff of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Lisa B. Fung,
§56-2019-01103 investigator (408) 291-4247

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act. _
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BHOOOUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged-EPA underpayment. This means that backpay-due-for-any violations that nccurred_more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

 

7 Digitally signed by Rosa M. Salazar
< DN: cn=Rosa M. Salazar, o=U.S. EEOC,
: ou=San Jose Local Office Director,
! email=rosa.salazar@eeoc.gov, coUS J uly 21 , 2020
Enclosures(s) Rosa M. Salazar, (Date Mailed)
Director

oe Justin Heinrich

Assistant General Counsel

EXELA ENTERPRISE SOLUTIONS INC
300 First Stamford Place

Second Floor West

Stamford, CT 06902
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 45 of 59

eee
ono
soo

 

 

Silp jo s0jdoa |e ayo[eP Ue yews Aida AQ sopuDS ou) yeWED oswoid "(IUAidioaL OU) 0} SALooa OY PoYOUNNE
40) wardens PSpUdU! SYyT jou sue NSA y1 “Payigrysud ARIURS SI SUSLNO Aq GuNsOpsyp Jo UOgNguASip “OSM "Aging
Auy quaidoas papualul ep jo OSN acs aL J} evO)EW peBopaud pus jEqUEPYUCS UID}UOD Aew [eLue SHEL

 

“UOREUWOY] UoTERsISay AuecwWoD 10) ST HSS esta
‘shescaw

“Wud MOA B10}8q ULL s

Dats

SAEIS pau
StOSs 8662 925 20% be OL
SVU TT REppSTy
BAU BOWESAS Soe Gurddiys 7 ney - saawas
“auy "sa]}sAS Cosid) suUIyy Suey

 

 

SLLIBE

‘spiedoy

“paqenaidde Aqvais st soueisisse

ImoX ‘ayeas fed ¢vjaxd/s,xaLON Jo Adod-piey Jo s1W0QI]8 Te Joye WLM su spraoad eseajd “soueys e savy NOAjO Jaque eq

WY PS:0L 8L0z ‘Zz AON

‘DT Ue ULLg 1H
Stu “]9u07 ‘Ueug OL
<woo'oos)3@suuimy> (O9SI9 Je XBYAON ~- SuUIMY) K- SUL SUEY

ajeas Aed s,Auedwos Jo Ados 401 senbay

ajeos Aed ysenbau ‘

pezoous
panes

LLé xoqu]

ssodwos

IHU [A] =

V
FEQTYyXy
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 46 of 59

Exhibit
B

Schedule

Return

Time Period: Range of Dates

Dates: 1/01/2019 - Tune/2019"

Name: Winns, F Hatris : wo,
Primary Ascount{s): 7/21/2018 - 7/20/2019 JG2/0000/533030/0000/0733608/0000/CSA001

Standard Hotirs:

«720/204 9- forever

ID: 2009140

Weekly: 35:00

Printed: 11/08/2019

-J@2/0000/589030/0000/0782008/0000/85 700

 

 

Daily: 0:00. Per Pay Period: 0: 00

Day Date tn Out. “Shift Type. Pay Code Amount Tenis Wa 5 om

Comments no Transfer Account — vs oo
Tue 1/01 :7:30AM .». 4:30PM" ~ Regular 8:00
Wed 1/02 7:30AM 4:30PM Regular 8:00
Thu 1/03 7:30AM... 4:30PM _ Regular - 8:00
Fri 1/04 7:30AM 4:30PM Regular 8:00
Mon 1/07 -7:30AM. 4:30PM “Regular 8:00
> Tue 1/08 .7:330AM.. 4330PM.. Regular : — 8:00
Wed 1/09. 7:30AM. 4:30PM. . Regular - ~ 8:00
~. Thui/i0 7:30AM" 4:30PM. ~ Regular ~ 8:00
Prit/i4 7:30AM 4:30PM Regular - 8:00
Mon 1/14° 7:30AM - 4:30PM: Regular 8:00
- Tue 1/15. 7:30AM © 4:30PM. -Regular ‘8:00
Wed 1/16 7:30AM . 4:30PM Regular... -. 8:00
~ Thu 4/17 7:30AM -_ 4:30PM Regular 8:00
~Frid/18 7:30AM "4:30PM - Regular © 8:00
Mon 1/21 7:30AM 4:30PM . Regular “8:00
_ Tue.1/22 7:30AM = 4:30PM - Regular 8:00
Wed 1/23 7:30AM | 4:30PM Regular 8:00
Thu 1/24 7:30AM 4:30PM Regular 8:00
Fri1/25:° 7:30AM 4:30PM Regular “ 8:00
Mon 1/28 7:30AM 4:30PM __. Regular 8:00
Tue 1/29 7:30AM 4:30PM Regular 8:00
‘Wed 1/30 7:30AM 4:30PM Regular 8:00
Thu 1/31 7:30AM — 4:30PM Regular 8:00
-Fri-2/01 7:30AM 4:30PM -Regular 8:00
Mon-2/04 .7:30AM 4:30PM Regular» ~ 8:00
_ Tue 205 7:30AM 4:30PM Regular 8:00
Wed 2/06 7:30AM © 4:30PM - Regular: 8:00
Thu 2/07 “7:30AM. 4:30PM - ‘Regular * 8:00
Fri 2/08 7:30AM - 4:30PM - Regular - 8:00
_Mon2i1 7:30AM 4:30PM Regular. ~ - 8:00
Tule 242 7:30AM © 4:30PM Regular B00
~ Wed 2/13 7:30AM 4:30PM “Regular 8:00
Thu:2/14. 7:30AM 4:30PM © “Regular : 8:00

1
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 47 of 59

Fri2/iS 730AM 4:30PM Regular 800
Mon e/1i8 7:30AM 4.30PM Regular 8:00
Tue 2/19 7.30AM 4:30PM Regular 800
Wed 2/20 7:30AM 4:30PM Regular 800
Thu 2/21 7:30AM 4:30PM Regular 8 00

Fri2/22 7.30AM 4:30PM Regular 8 00
Mon 2/25 7.30AM 4:30PM Regular 800
Tue 2/26 730AM 4:30PM Regular 8 00
Wed 2/27 7:30AM 4:30PM Regular 8:00
Thu 2/28 7:30AM 4:30PM Regular 8:00

Fri3/O1 7°30AM 4:30PM Regular 800
Mon 3/04 7-30AM 4'30PM Regular 800
Tue 3/05 7:30AM 4:30PM Regular 8:00
Wed 3/06 730AM 4:30PM Regular 800
Thu 3/07 730AM 430PM Regular 8:00

Fri 3/08 730AM 4:30PM Regular 8:00
Mon 3/11 7:30AM 4:30PM Regular 8:00
Tue 3/12 7:30AM 430PM Regular 800
Wed 3/13 7:30AM 4:30PM Regular 8:00
Thu 3/14 7:30AM 4:30PM Regular 8 00

Fri3/ié 7:30AM 4:30PM Regular 800
Mon 3/18 7:30AM 4:30PM Regular 800
Tue 3/19 730AM 4:30PM Regular 800
Wed 3/20 7:30AM 430PM Regular 800
Thu 3/21 730AM 4°30PM Regular 800

Fri3/22 7°30AM 4:30PM Regular 8:00
Mon 3/25 7:30AM 4:30PM Regular 8:00
Tue 3/26 7'30AM 4:30PM Regular 8:00
Wed 3/27 7:30AM 4:30PM Regular 8:00
Thu 3/28 7:30AM 4:30PM Regular 8-00

Fri3/29 7:30AM 4:30PM Regular 8°00
Mon 4/01 7:30AM 4:30PM Regular 800
Tue 4/02 7-30AM 4:30PM Regular 8:00
Wed 4/03 730AM 4:30PM Regular 800
Thu 4/04 7°30AM 4:30PM Regular 8°00

Fri4/05 7:30AM 4:30PM Regular 800
Mon 4/08 730AM 4:30PM Regular 800
Tue 4/09 7:30AM 4:30PM Regular 8:00
Wed 4/10 7-30AM 4:30PM Regular 8°00
Thu 4/11 7:30AM 430PM Regular 8:00

Fri4/i2 7:30AM 4:30PM Regular 8:00
Mon 4/15 7:30AM 4:30PM Regular 8 00
Tue 4/16 7:30AM 4:30PM Regular 8-00
Wed 4/17 7:30AM 4:30PM Regular 8:00
Thu 4/18 7:30AM 4:30PM Regular 8:00

Fri4/i9 7:30AM 4:30PM Regular 8:00
Mon 4/22 7:30AM 4:30PM Regular 8°00
Tue 4/23 7:30AM 4:30PM Regular 8°00
Wed 4/24 7:30AM 4:30PM Regular 8:00
Thu 4/25 730AM 430PM Regular 8 00

Fri4/26 730AM 430PM Regular 8 00
Mon 4/29 7:30AM 430PM Regular 8 00

2
Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 48 of 59

Tue 4/30 7:30AM 4:30PM Regular 8 00
Wed 5/01 7:30AM 4:30PM Regular 8 00
Thu 5/02 7:30AM 430PM Regular 8:00

Fri5(03. 7 30AM 4.30PM Regular 8:00
Mon 5/06 730AM 430PM Regular 8:00
Tue 5/07 730AM 4:30PM Regular 8:00
Wed 5/08 730AM 430PM Regular 8 00
Thu 5/09 730AM 430PM Regular 8 00

Fri5/10 730AM 430PM Regular 8:00
Mon 5/13 730AM 430PM Regular 8-00
Tue 5/14 730AM 430PM Regular 8-00
Wed 5/15 730AM 4:30PM Regular 800
Thu 5/16 730AM 4:30PM Regular 8:00

Frib17 730AM 4:30PM Regular 8:00
Mon 5/20 7:30AM 4:30PM Regular 8 00
Tue 5/21 7:30AM 4:30PM Regular 8:00
Wed 5/22 7°30AM 4:30PM Regular 8:00
Thu 5/23 7:30AM 4:30PM Regular 8:00

Fri5/24 7:30AM 4°30PM Regular 8:00
Mon 5/27 7.30AM 430PM Regular 8:00
Tue 5/28 730AM 430PM Regular 800
Wed 5/29 730AM 4.30PM Regular 8 00
Thu 5/30 730AM 430PM Regular 8 00

Fri5/31 730AM 4°30PM Regular 800
Mon 6/03 730AM 4:30PM Regular 8 00
Tue 6/04 7:30AM 4:30PM Regular 8:00
Wed 6/05 7‘30AM 4:30PM Regular 8:00
Thu 6/06 7:30AM 4:30PM Regular 8:00

Fri6/07 7:30AM 4:30PM Regular 8:00
Mon 6/10 7:30AM 3°30PM Regular 8:00
Tue 6/11 7:30AM 3°30PM Regular 8:00
Wed 6/12 730AM 330PM Regular 8:00
Thu 6/13 7:30AM 3:30PM Regular 8:00

Fri6/i4 730AM 3:30PM Regular 8 00
Mon 6/17 730AM 3:30PM Regular 8 00
Tue 6/18 730AM 3:30PM Regular 8 00
Wed 6/19 730AM 3:30PM Regular 8 00
Thu 6/20 7:30AM 3:30PM Regular 8:00

Fri6/21 7:30AM 3:30PM Regular 8:00
Mon 6/24 7:30AM 3:30PM Regular 8:00
Tue 6/25 7:30AM 3:30PM Regular 8 00
Wed 6/26 7:30AM 3:30PM Regular 8 00
Thu 6/27 730AM 330PM Regular 8:00

Fr6/28 730AM 3:30PM Regular 8:00
Mon 7/01 7:30AM 3:30PM Regular 8:00
Tue 7/02 7°30AM 3:30PM Regular 8°00
Wed 7/03 7°30AM 3:30PM Regular 8-00
Thu 7/04 7:30AM 3:30PM Regular 8:00

Fri 7/05 7:30AM 3:30PM Regular 800
Mon 7/08 7:30AM 3:30PM Regular 8 00
Tue 7/09 7:30AM 3°30PM Regular 8.00
Wed 7/10 7°30AM 3:30PM Regular 8.00

3
Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 49 of 59

Exhibit.

‘RE GIONAL Reglonal Medical Center’ . C : Patient: HARRIS WINNS
MEDICAL COUTER 225 N Jackson Ave. ~ mee DOB: 10/ 10/1965 Patient Phi(408)836-8563
San Jose, CA 95116 . . __ Physiclan: Slobhan Finn, PA

~ (408) 259-5000 : —— MR #; 000961440

: a BEES ES SS oo ~ Account #: Q00855769633

‘Today's Date: 9/21/2019

 

General Emergency. Department Discharge Instructions,

The treatment and. evaluation you received have been provided on an emerge ney basis: only and is not intended to bea
substitute for, or an effort to provide complete medical « care, ft Is important’ that you follow up with your ‘primary care
provider for ongoing monitoring and Intervention, If your symptoms become worse or you do not improve as expected _
and you are unable to reach your usual health care provider, you should return to the Emergency Department. We are
available 24 hours a day. : a &

if you received medication for sedation, paln or nausea, the following applies: Do NOT drive, use ¢ heavy machinery ordo
anything that requires attention today or while taking this medication. Be careful walking up and down stairs. if you get
dizzy, sitorlie down, Do not drink alcohol with this: medication. Children should he supervised carefully. —

You were treated In the Emergency Department by:
Primary Provider: Siobhan Finn, PA

The Following Instructions Were Selected for You Today: Insomnia sae
Insomnia.
You have been seen for Insomnia, -

Insomnia is the medical term for sleep problems, There need to be symptoms fora month to officially call a sleep
problem."Insomnia.” However, patients often come. In for sleep Issues 6 that have been going on for ‘much less time.” :

The National Sleep Foundation reports that insomnia Is the. most common ste eep poten for. Americans, Ls It is hard to ©

Insomnia may be short-term or long-term: The: National Institute of Neurological Disorders and Stroke has reported o1 on
chronic, long-term sleep disorders. It shows that such disorders affect at least 40 million Americans each year. —

Untreated sleep. deprivation (not sleeping enough) gets In the way of work, ks your ability to drive and normal al day-to-day -
activities. ba ica ed oe

insomnia affects mood, ‘energy level, and physical health, Not having enough sleep c can cause common Wn prablems (lke

headaches, backaches or stomach problems) and make them ‘worse. Studies show chronic sleep problems can also
weaken the. immune system, T This, ralses the risk for Infections like colds, flu, phaumenia, ett,

7" = at Te i

 

 

 

PIN

   
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 50 of 59

Today's Date: 9/21/2019. | | Patient: HARRIS WINNS
- DOB: 10/10/1965 Account #: Q00855769633

 

Fortunately, insomnia can be treated, Most: of these are lifestyle changes. They also involve good sleep ha bits (sleep.
hygiene]. Effective medicines may be a short-term solution.

For more. Information on sleep disorders, talk to your doctor. You can nalso contact the National Sleep Foundation at

IF ANY OF THE FOLLOWING OCCURS:

e Your sleep problem gets worse with’ ‘hallucinations, strange behavior or r not being able to sleep « at all.
° You feel depressed and think you. might hurt yourself or anyone else, i

 

Follow Up Information:

Follow up with Jose Marla Guanzon MD In.1-2 days call. as soonas possible to-arrange. : os
Follow up with RMC- ER, at 225 N JACKSON AVENUE, SANJOSE,.CA 95116, Phone: (Ho s9-son0 tft not ttmproving

 

 

 

if you have been referred to-a specialist, } you may receive a ‘telephone call. or text from Regional Medical Center
Appointment Services to assist with scheduling your follow-up appointment. if you would like assistance in scheduling

your specialty appointment and have. not received a. telephone call or text, t please call il Appointment Services directly at
(408) 678-3400, 8 — :

What To Do: a
® Take this sheet with you when you go to your follow-up visit. -

« Ifyou have any problem arrangi ng the follow-up Mist, contact the: Emergency Department immediately.
¢. Take.all medications as directed,

You Were Given The Following Excuses sand | Umttations: : .
HARRIS WINNS was seen on 9/21/2019 and is excused from work from 9/24/2019 thro ugh Fy 272019

Studies Done in the Emergency Department:

© There are occasions where additional lab tests return - such asa culture result: onan: Yeray or EKG ~ is is further»
reviewed after you are. discharged, Ifa change in your diagnosis or: treatment Is indicated, we will attem pt to-
: contact you. It is critical that we shave a current Phone number fory you.

«

   

 

 
Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 51 of 59

Today's Date: 9/21/2019. ee ee gore fh Patient: HARRIS WINNS
. pop: 10/10/1965 Account # 00855769633

 

® Culture: results may take 2-3 days. We review many culture results and will attempt to contact you if the results e are
significant or may change’ your treatment.

Additional Information or Instructions: “

if side effects develop, such as arash, ai ifficulty breathing, arc a severe upset stomach,
-» Stop the medication and call your doctor or the Emergency Department.

MyHealthOne is the Regional Medical Center. patient portal located here:

http: ://regionalmedicalsanjose. com/myhealthone ,
Start managing your health today by using MyHealthOne portal, Once’ you create your account you can view hospital
visits, view hospital lab results, schedule follow-up appointments and attend health related classes and events. .
Questions about. MyHeplthOne? Call (855)422-6625 2

I, HARRIS WINNS, understand the instructions and wil arrange for follow-up care.

 

PATIENT/REPRESENTATIVE SIGNATURE

 

STAFF SIGNATURE

 

DATE

 

DISCHARGETIME

———

 

   

  
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 52 of 59

 

Regional Medical Center — — “HARRIS L WINNS

226 N Jackson Ave . Ce PatiD: 000861440

San Jose, CA 95116 oy — T Aeat i: Qonss5769633
(g0a)260-5000 = | | Printed: September 24, 2019

 

 

 

% 4 ~~ By:. °Slobhan Finn, PA
PATIENTEXCUSE = en awh dees glee bb
HARRIS L WINNS was seen.on 9/21 2019 and is excused from wark from 9/21/2018 through 9/23/2019

  
 

 

 

» Stobhan Finn, Pe

 
Exhibit
D

Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 53 of 59

Customer Service Associate — Posted on January 18", 2018
* Milpitas, CA

*Position Exempt Status

«Non-Exempt

Weekly Scheduled Hours

40

Scheduled Shift

1st Shift

Job Description

Novitex Enterprise Solutions is looking to fill a Customer Service Associate position in
Milpitas, CA. This position will work onsite Monday — Friday, 8:00 a.m. to 4:30 p.m., 40
hours per week. Compensation will start around $15.00 per hour and candidates who
successfully complete their first 90 days of employment will also be given an additional
$1.00 increase to their hourly rate.

In addition to being organized and able to multitask, this role requires a go-getter with a
positive work ethic who is excited to work with the leading provider of innovative, cloud-
based solutions in the document outsourcing industry.

Some perks of the job:
Employees working 30 or more hours per week may qualify for:

* Paid holidays, vacation and sick time

* 401k

¢ Benefits Health & Welfare Package including —Medical, Dental, Vision
¢ Employer Matching Health Savings Account

* Exclusive discounts on entertainment, health & wellness, travel and MUCH
MORE!

So what will you actually be doing?

 

With a strong attention to detail, this role will facilitate a variety of tasks to ensure high
levels of customer service in a fast paced environment

A Customer Service Associate’s daily tasks will involve:

* Perform various Mail Center activities (sorting, metering, folding, inserting,
delivery, pickup, etc.)

¢ Lift heavy boxes, files or paper when needed, which may be up to 55lbs.
* Create visitor and guest badges

* Maintain the highest levels of customer care while demonstrating a friendly and
cooperative attitude
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 54 of 59

 

Exhibit
Harris Winns -X (hwinns - Novitex at Cisco)
ER SEL FREED SESE AIR eT
From: Brian Johnson -X (bljohnso - Novitex at Cisco)
Sent: Tuesday, July 23, 2019 8:19 AM
To: nw-sw-lobbyambassadors(mailer list); bry22staff(mailer list); reception(mailer list);

Andrew Bartroff -X (abartrof - Novitex at Cisco); Edward Montejano -X (emonteja -
Novitex at Cisco)

Ce: Lonell Chattmon -X (Ichattmo - EXELA TECHNOLOGIES INC at Cisco); Lilla S Walgraeve -
X (lwalgrae - Novitex at Cisco); Andrea Mercado -X (anmercad - Novitex at Cisco)

Subject: RE: 7/22/19 Reminder - PAYROLL RELATED - URGENT - PLEASE READ IMMEDIATELY!

Attachments: NovitexPayrallSystemMigration.pdf; Exela Employee Registration Instructions.pdf

Hello Team,

Remember to register ASAP today..

ADP eTime will not be migrated at this time. However, please note that eTime will be stitine.on on
Tuesday, July 23rd due to this migration.

Managers will need to enter their employee's time manually once the system is back online.

 

We anticipate eTime to be available once more on Wednesday, July 24, 2019.

We will send you a communication once the system is back online and available to you.

Thank You ..

    

Brian L. Johnson
Service Delivery Manager
Workplace Resources — Exela @ Cisco

755 Sycamore Drive

Milpitas, CA 95035

O: 1- 408-526-7195 C: 1-408-422-6412
bljohnso@cisca.com

Search Click to Chat

with WPR

 

ae f 2 i F
REM pe-] (ou Oo) Help Zone

  

From: Brian Johnson -X (bljohnso - Novitex at Cisco)
Sent: Monday, July 22, 2019 1:56 PM
To: nw-sw-lobbyambassadors(mailer list) <nw-sw-lobbyambassadors@cisco.com>; bry22staff(mailer list)
<bry22staff@cisco.com>; reception(mailer list) <reception@cisco.com>; Andrew Bartroff -X (abartrof - Novitex at Cisco)
<abartrof@cisco.com>; Edward‘Montejano -X (emonteja - Novitex at Cisco) <emonteja@cisco.com>

i
Case 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 55 of 59

Ce: Lonell Chattmon -X (Ichattmo - EXELA TECHNOLOGIES INC at Cisco) <Ichattmo@cisco.com>; Lilla S Walgraeve -X
(lwalgrae - Novitex at Cisco) <lwalgrae@cisco.com>; Andrea Mercado -X (anmercad - Novitex at Cisco)

<anmercad @cisco.com>

Subject: 7/22/19 Reminder - PAYROLL RELATED - URGENT - PLEASE READ IMMEDIATELY!

Importance: High

TEAM,
THIS IS VERY URGENT SO YOU ARE NOT AFFECTED when it comes to Payroll. You must complete this today!!!

You do NOT need to complete the direct deposit form unless you are making a change. Please let me know if you are
making any changes and | will forward the DD form.

Effective July 22, 2019, Exela Enterprise Solutions, Novitex Government Solutions and Novitex Canada Services will be
migrating from the current Novitex ADP Enterprise Version 5 (EV5) system to the Sourcecorp ADP Enterprise Version 5
(EV5) system. Since both companies use the EV5 system, there is no need for additional training. You will be able to
navigate within the system the same way you do today. We have been working around the clock the past few weeks and
months to make sure all your payroll balances are correct in the new system. There will be no change in your year-to-
date payroll balances.

You will still only receive one W-2 form for 2019 at the end of the year. You may see slightly different names for specific
earnings and deduction codes. We do need your help with this transition as follows:

1. All employees will need to re-register with ADP to obtain a @Sourcecarp login on Monday, July 22nd. Please refer to
the attached instructions.

2. The Self-Service portal that you have been using up until now for direct deposit and W-4 tax changes will be
temporarily unavailable starting Friday, July 19th . We anticipate the service to be back up & running for you by
November 1, 2019. During this time ALL direct deposit or tax exemption change requests that are usually completed
using the ADP self-service portal will need to be emailed to Novitexpayroll@exelaonline.com no later than the
Thursday preceding pay date and until such time that the self-service portal is available again. For example: pay date
August 9th , which includes pay period July 20th -August 2nd , changes will be due to payroll no later than August 1st to
be included in the August 9th payroll. We will notify you once the self-service portal has been reinstated. We are
including the link to dawnload a 2019 Federal W4 if you need to change federal tax withholdings
https://www.irs.gov/pub/irs-pdf/fw4.pdf as well as a link for changing state withholdings https://cdn-

test.bis. gov/jobs/statetax.html.

    

: deen Oe

Brian L. Johnson

Service Delivery Manager

Workplace Resources — Exela @ Cisco

755 Sycamore Drive

Milpitas, CA 95035

QO: 1- 408-526-7195 C: 1-408-422-6412
bljohnso@cisco.com
Exhibf@*° 4:20-cv-06762-YGR Document1 Filed 09/24/20 Page 56 of 59

F

EXELA EMPLOYEE HANDBOOK U.S. EMPLOYEES

supervisor regarding scheduling and reporting the extra break time as unpaid unless otherwise required by

applicable law. Because exempt employees receive their full salary during weeks in which they work, and

they are not normally required to identify break and meal times, all exernpt employees who need lactation
* accommodation breaks do not need to report any extra break time as "unpaid?

The Company will provide employees with the use of a room or a private area, other than a bathroom or

toilet stall, that is shielded from view and free from intrusion from coworkers and the public. The Company |

will make a reasonable effort to identify a location. within close proximity.ta the work area.for the employee
to express milk. This location may be the employee's private office, if applicable. ,

Employees should discuss with HR the location for storage of expressed milk. Employees may also provide
their own portable small storage unit or cooler for keeping expressed breast milk cold

Please be sure to contact HR during pregnancy or before returning to work to discuss the need for a
lactation area and understand different lactation accommodations that may be applicable in different states.

Employees will not be discriminated against or retaliated against for exercising their rights under this policy.

A5 Timekeeping:

The Company complies with all applicable laws that require the Company to maintain records of the hours
worked by emplayees. Accurately recording time worked is the responsibility of all non-exempt employees.
Ensuring that employees are complying with time entry requirements is the responsibility of their immediate
supervisors. Employees must record every minute worked, and failure to do so may result in disciplinary
action up to and including termination. Time worked fs the time spent on the job performing assigned
duties. Altering, falsifying of an employee's time record may result in corrective action up to and including
termination.

Employees should accurately record the time they begin and end their work, the times they spend on

specific projects (if applicable), record all billable hours worked (as applicable), as well as the beginning and
ending time of each meal breaks. All rieal breaks must be taken according to Exela’s meal breaks policy as
‘well as applicable state and federal laws. Subject to applicable state or local law, a supervisor may not
request an employee forgo the employee's meal breaks, and an employee should not request to forgo their
meal breaks. Paid rest breaks must also be taken in accordance with Exela policy. Employees are responsible
for recording the beginning and ending time of any split shift or departure from work for personal reasons.

Non-exempt employees must be “clocked” in for or otherwise report any time that an employee is working,
regardless of when or where the work occurs. The Company pays for all time the employee spends

_ performing wark for the Company. Non-exempt employees who do work from home, which includes time
spent on electronic devices for work purposes, must record all time worked outside the office. For all exempt
employees, any and all billable hours worked must be recorded. It.is never acceptable for a non-exempt
emplayee to work “off the clock” or to “volunteer” to work without recording the time spent working. "Off-
the-clack’ work is time spent by an employee performing work that is not reported to the Company as time
worked. This practice is against Company pélicy, and failure to comply may result in disciplinary action up
to and including termination. It is also never acceptable for any supervisor to ask an employee to work “off
the clock’ or for any supervisor to allow an employee to work “off the clock”. Should anyone request an
employee to perform work while not on the clock or to incorrectly report hours, rest breaks or meal breaks,
speak to HR or call the Employee Hatline at 1-800-258-0716. This duty to report exists even if the requestor
is a supervisor or another leader. The Company prohibits any retaliation or reprisal against employees for
making good-faith reports of this nature. ,

 

©2019 Exela Technologies, Inc. Revised December 2019 +1 844-NELATEC —exelatech.com ; 34
Case 4:20-cv-06 HG HGR ip ocument 1 Filed 09/24/20 Page o7 of 59

G

EXELA EMPLOVEE HANDBOOK U.S. EMPLOYEES

matter to the immediate attention of their supervisor or HR at HumanResources@exelaonline.com or at
2701 E. Grauwyler Road, Irving, Texas 75061. Do

- Employees may also report concems at any time using the following three reporting lines:

_ > Exela Ethics Hotline Phone Number (tll free) 1-800-258-0716 *
’ Exela Ethics Hotline website: www.exelatechhotline.com
> Speak UPI® : visit https;//corporate.gaspeakup.com
Written complaints can be submitted internally using the form provided with this policy.

' Ifthe employee makes a complaint under this policy and has not recelved an initial response within five (5}
business days, the employee should contact the Senior Vice President, Human Resources, Americas and
EMEA immediately.

Every supervisor who learns of any employee's concen about conduct in violation of this policy or our Equal
Employment Opportunity Policy, whether in a formal complaint or informally, or who otherwise is aware of
conduct in violation of this policy must immediately report the issties raised or conduct to the Senior Vice
President, Human Resources for the Americas-and EMEA of to any other member of HR.

Investigation Procedures,

Upon receiving a complaint, the Company will promptly conduct a fair and thorough investigation into the
facts and circumstances of any claim of a violation of this policy or our Equal Employment Opportunity
Policy to ensure due process for all parties. To the extent possible, the Company will endeavor to keep the .
reporting employee's concerns confidential. However, complete confidentiality may not be possible in all
circumstances. Employees are required to cooperate in all investigations conducted pursuant to this policy.

During the investigation, the Company generally will interview the complainant and the accused, conduct
further Interviews as necessary and review any relevant documents or other information. Upon completion
of the investigation, the Company will determine whether this policy or our Equal Employment Opportunity
Policy has been violated based upon its reasonable evaluation of the information gathered during the
investigation. The Company will inform the complainant and the-accused of ihe results of the investigation.

The Company will take corrective measures agairist any person who it finds to have engaged in conductin -
violation of this policy or our Equal Employment Opportunity Policy, if the Company determines such
measures are necessary. These measures may include, but are not limited to, counseling, suspension, or
immediate termination. Anyone, regardless of position or title, whom the Company determines has engaged
in conduct that violates this policy or our Equal Employment Opportunity Policy will be subject to discipline,
up to and including termination. This includes individuals engaging fn discrimination, harassment or_
retaliation, as well as supervisors who fail to report violations of this policy or our Equal Employment
Opportunity Policy, or knowingly allow prohibited conduct to continue. individuals who engage in conduct .
that rises to the level of a violation of law can be held personally liable for such ‘conduct.

_ Remember, we carinot remedy claimed discrimination, harassment or retaliation. unless you bring these
claims to the attention of management. Please report any conduct which you believe violates this policy or
our Equal Employment Opportunity policy.

 

©2019 Exela Technologies, Inc. Revised Decamber 2019 +1 844-XELATEC — exelatech.com . 9
~ oN Am). ; ;
EXHIB! T H €ase 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 58 of 59

STATE OF CALIFORNIA Gavin Newsom, Governor
DEPA EN I A ATION eS

Labor Commissioner's Office
Retaliation Complaint Investigation Unit
2031 Howe Avenue Suite 100
Sacramento, CA 95825

Tel: (916) 263-2991

Email: retaliation@dir.ca.gov

 

September 9, 2019

HARRIS WINNS

1320 FOXDALE LOOP APT 202
SAN JOSE, CA 95122

Re: HARRIS WINNS v. Novitex Enterprise Solutions, Inc.
State Case No. RCI-CM-696069

Dear HARRIS WINNS,
We are closing our investigation of the retaliation complaint you filed with the Labor
Commissioner's Office on May 13, 2019. This is to advise you that no further action will be
taken by this office because:

You expressly withdrew the complaint.
While your case has been closed with this office, you are advised that you may be able to bring
an action against the employer in civil court to pursue your retaliation claim. You may wish to
consult an attorney to determine your rights and the deadlines for filing a civil action.
Sincerely,
Alejandro Cortez

Industrial Relations Representative
Retaliation Complaint Investigation Unit

ce: Novitex Enterprise Solutions, Inc.

 

RCI 15.1 - Closure Letter No Appeal (Rev. 04/18)
Page 1
Case 4:20-cv-06762-YGR Document 1 Filed 09/24/20 Page 59 of 59

FILED
SEP 24 200 gy

SUSAN ¥. SUL#IG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
OAKLAND OFFICE

CERTIFICATE OF SERVICE

L Harris L. Winns certify that on this 24th day of September, 2020, I caused/sent a copy of the
Plaintiff's Complaint for damages to the Attorney/Representative for
Exela Enterprise Solutions Inc. at the address listed below via USPS Priority mail:

ATTORNEY for Exela Enterprise Solutions Inc.:
Justin Heinrich

Asst. General Counsel

Exela Enterprise Solutions Inc.

300 First Stamford Place

Second Floor West

Stamford, CT. 06902

Harris L. Winns
